Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 1 of 54 Page ID #:2632


       ALEXANDER KRAKOW + GLICK LLP
  1    Michael S. Morrison (State Bar No. 205320)
       1900 Avenue of the Stars, Suite 900
  2    Los Angeles, California 90067
       T: 310.394.0888 | F: 310.394.0811
  3    E: mmorrison@akgllp.com
  4    Attorneys for Plaintiffs
       individually, on behalf of themselves,
  5    all others similarly situated,
       and the general public.
  6

  7
                             UNITED STATES DISTRICT COURT

  8
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

  9    SEVAG CHALIAN, an Individual, et al.,            CASE NO.: 2:16-cv-08979-AB-AGR
       on behalf of themselves and all others
  10   similarly situated and the general public,
                                                        Assigned to Hon. André Birotte Jr.
  11                              Plaintiffs,
             vs.
  12
                                                        State Case No.: BC 627757
       CVS PHARMACY, INC., a Rhode Island               State Action Filed: July 20, 2016
  13   corporation; CVS RX SERVICES, INC.,              Removal Date: December 5, 2016
       a New York corporation; GARFIELD
  14   BEACH CVS, LLC, a California limited
       liability company; and DOES 1 through            PLAINTIFFS’ NOTICE OF
  15   100, inclusive,                                  MOTION AND MOTION FOR
                                                        PRELIMINARY APPROVAL OF
  16                              Defendants.           SETTLEMENT AND DIRECTION
                                                        OF NOTICE UNDER RULE 23(E)
  17
                                                        OF THE FEDERAL RULES OF
  18                                                    CIVIL PROCEDURE;
                                                        MEMORANDUM OF POINTS AND
  19                                                    AUTHORITIES
  20                                                    Date: July 10, 2020
  21
                                                        Time: 10:00 am
                                                        Location: Crtm. 7B, 350 West First St.,
  22                                                               Los Angeles, CA
  23
                                                        Date: July 24, 2020
  24
                                                        Time: 10:00 am
  25                                                    Location: Courtroom 7B
                                                                   350 West First Street.
  26                                                               Los Angeles, California
  27

  28
                                    MOTION FOR PRELIMINARY APPROVAL
                                                    1
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 2 of 54 Page ID #:2633



  1          TO CVS PHARMACY, INC., CVS RX SERVICES, INC., GARFIELD
  2    BEACH CVS, LLC (collectively “CVS” or “Defendants”), AND THEIIR
  3    ATTORNEYS OF RECORD:
  4          PLEASE TAKE NOTICE that on July 24, 2020 at 10:00 a.m., or as soon
  5    thereafter as this matter may be heard in the United States District Court for the
  6    Central District of California - 350 West First Street, Los Angeles, CA 90012,
  7    Courtroom 7B, Plaintiffs Sevag Chalian, Sigfredo Cabrera, Enko Telahun, Christine
  8    McNeely, and Patrick Brennan (“Plaintiffs”), on behalf of themselves and all others
  9    similarly situated, by and through their counsel of record, will and hereby do move
  10   for an order from the Court that:
  11         1.     Provisionally certifies the following Settlement Classes for settlement
  12   purposes only consisting of persons who do not opt-out of this Settlement and who
  13   are members of the Pharmacist Settlement Class and/or the Retail Pharmacy
  14   Settlement Class immediately listed below:
  15

  16         Pharmacist Settlement Class: All hourly, non-exempt retail pharmacists who
  17         worked in Regions 65 or 72 in California between July 20, 2012 and the date of
  18         the Preliminary Approval Order, whose claims are not subject to arbitration
  19         and who have not previously released and/or adjudicated the Released Claims,
  20         and whose LEARNet and/or Site Minder data indicates activity when time
  21         punch records do not show he or she was clocked-in.
  22         Retail Pharmacy Settlement Class: Any person who is not a member of the
  23         Pharmacist Settlement Class who held an hourly, non-exempt position in a
  24         CVS retail pharmacy in the State of California between August 3, 2014 and the
  25         date of the Preliminary Approval Order who has not previously released and/or
  26         adjudicated the Released Claims.
  27

  28
                                     MOTION FOR PRELIMINARY APPROVAL
                                                    2
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 3 of 54 Page ID #:2634



  1          2.     Grants preliminary approval of the Settlement reached in this matter,
  2    including the Maximum Settlement amount of Nine-Million, Seven-Hundred and
  3    Fifty Thousand Dollars ($9,750,000);
  4          3.     Approves as to form the Notice of Class Action Settlement and Release
  5    of Claims (“Class Notice”) and orders that the Class Notice be distributed to the
  6    members of the Settlement Classes;
  7          4.     Appoints Plaintiffs Sevag Chalian, Sigfredo Cabrera, Enko Telahun,
  8    Christine McNeely, and Patrick Brennan as the Class Representatives;
  9          5.     Appoints Simpluris, Inc. as the Settlement Administrator;
  10         6.     Appoints Alexander, Krakow + Glick LLP, Boyamian Law, the Law
  11   Offices of Thomas W. Falvey, Clark Law Group, and United Employees Law Group
  12   as Class Counsel;
  13         7.     Sets this matter for a hearing on the issues of final approval of the class
  14   action settlement on the following matters:
  15              a. Approval of the Service Awards to Plaintiffs as follows: Ten Thousand
  16                 U.S. Dollars and Zero Cents ($10,000.00 U.S.D.) each to Sevag
  17                 Chalian, Sigfredo Cabrera, Enko Telahun, and Christine McNeely; and
  18                 Three Thousand U.S Dollars and Zero Cents ($3,000.00) to Patrick
  19                 Brennan;
  20              b. Approval of Class Counsel’s application for Attorneys’ Fees not to
  21                 exceed $2,925,000.00 and Costs not to exceed $50,000;
  22              c. Approval of the Settlement Administrator’s expenses, estimated to be
  23                 $75,000; and
  24              d. Approval of payment to the Labor and Workforce Development Agency
  25                 (“LWDA”) in the amount of $56,250.00 ($75,000 designated as Private
  26                 Attorneys General Act [“PAGA”] civil penalties, 75% of which is
  27                 $56,250); and
  28         8.     Grants all other and further relief that the Court deems just and proper.
                                     MOTION FOR PRELIMINARY APPROVAL
                                                    3
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 4 of 54 Page ID #:2635



  1          This motion is made on the grounds that the settlement was reached as a result
  2    of informed arm’s length negotiations; is reasonable, fair, and adequate; and is
  3    deserving of approval for the benefit of the members of the Settlement Class.
  4          Plaintiffs’ motion is based upon this Notice; the accompanying memorandum of
  5    points and authorities; the Parties’ Joint Stipulation and Agreement for Class Action
  6    Settlement and Release of Claims, the declaration of Michael Morrison, any exhibits
  7    thereto which are filed and served concurrently herewith; all pleadings and papers
  8    filed in this action; and upon any such other evidence and/or oral argument that may
  9    be presented to the Court at the time of the hearing.
  10   Dated: June 19, 2020              Respectfully submitted,
  11                                     ALEXANDER KRAKOW + GLICK LLP
  12

  13                                     By: /s/ Michael Morrison
  14                                        Michael S. Morrison
                                            Attorneys for Plaintiffs and the proposed
  15
                                            Classes
  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                     MOTION FOR PRELIMINARY APPROVAL
                                                    4
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 5 of 54 Page ID #:2636



    1                                          TABLE OF CONTENTS
    2   I.     Introduction. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
    3   II.    Factual Background. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
    4          A.       Chalian Action. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
    5          B.       Cabrera Action. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
    6          C.       Joint Prosecution of Chalian and Cabrera Actions and Settlement. . . 9
    7   III.   Summary of Settlement Terms. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
    8          A.       Summary of Monetary Terms. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
    9          B.       Allocation and Distribution of Settlement. . . . . . . . . . . . . . . . . . . . . 13
   10          C.       Limited Scope of the Release as to Class Members’ Claims. . . . . . . 15
   11          D.       Chart of Relevant Dates. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
   12   IV.    The Court Should Preliminarily Approve the Class Settlement.. . . . . . . . . 17
   13          A.       The Relief Offered in Settlement Compared to the Strength of
                        Plaintiffs’ Case and the Risk Further Litigation.. . . . . . . . . . . . . . . . 18
   14
                        1.        Almost All Class Members Agreed to Arbitrate, Which
   15                             Precludes Class Claims.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18
   16                   2.        Prior Settlements Involving CVS May Substantially Reduce
                                  Class Membership Due to Principles of Res Judicata. . . . . . . 19
   17
                        3.        Off-The-Clock Training Claims (Unpaid Wages, Minimum
   18                             Wage, and Overtime Violations). . . . . . . . . . . . . . . . . . . . . . . 20
   19                   4.        Meal and Rest Period Claims. . . . . . . . . . . . . . . . . . . . . . . . . . 22
   20                   5.        Reimbursement Claims.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23
   21                   6.        Other Claims.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24
   22                             a.       Derivative Claims.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24
   23                             b.       PAGA Civil Penalties. . . . . . . . . . . . . . . . . . . . . . . . . . 25
   24          B.       The Settlement Is Fair, Adequate, and Reasonable Given the Extent
                        of Discovery Conducted and the Information Obtained. . . . . . . . . . 28
   25
               C.       Counsel Believe That This Is A Fair Settlement. . . . . . . . . . . . . . . . 29
   26
               D.       The Payment to the Named Plaintiffs For Their Services to the Class
   27                   Is Reasonable and Routinely Awarded by Courts. . . . . . . . . . . . . . . 30
   28
               E.       The Requested Awards for Plaintiffs' Counsel's Attorneys' Fees and

                                          MOTION FOR PRELIMINARY APPROVAL
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 6 of 54 Page ID #:2637



    1                  Costs Are Reasonable, Fair, and Appropriate Under the Common
                       Fund Doctrine. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 34
    2
        V.    The Proposed Class Should Be Conditionally Certified for Settlement
    3         Purposes.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 40
    4         A.       The Proposed Classes Meet All Of The Requirements Of Rule 23(a)4..0
    5                  1.        Numerosity. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 41
    6                  2.        Typicality. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 41
    7                  3.        Commonality. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 41
    8                  4.        Adequacy. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 42
    9         B.       The Requirements of Rule 23(b) Are Satisfied. . . . . . . . . . . . . . . . . 42
   10                  1.        Common Issues Predominate. . . . . . . . . . . . . . . . . . . . . . . . . . 42
   11                  2.        Class Certification is a Superior Means of Resolution .. . . . . 44
   12   VI.   The Proposed Class Notice Is Appropriate.. . . . . . . . . . . . . . . . . . . . . . . . . 44
   13         A.       The Class Notice Satisfies Due Process. . . . . . . . . . . . . . . . . . . . . . . 44
   14         B.       The Proposed Class Notice is Accurate and Informative.. . . . . . . . . 45
   15   VII. The Court Should Schedule a Final Approval Hearing. . . . . . . . . . . . . . . . 45
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                                 i
                                         MOTION FOR PRELIMINARY APPROVAL
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 7 of 54 Page ID #:2638



    1                                       TABLE OF AUTHORITIES
    2   CASES
    3   Amaral v. Cintas Corporation No. 2, 163 Cal.App.4th 1157 (2008). . . . . . . . . . . 25
    4   Antonpulos v. North American Thoroughbreds, Inc., Fed. Sec.L.Rep.
        (CCH), (S.D. Cal. 1991). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 38
    5
        Association of Mexican-American Educators v. State of California,
    6   231 F.3d 572 (9th Cir. 2000).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26
    7   Bernstein v. Virgin America, Inc.
        (N.D. Cal. Nov. 7, 2016) 2016 WL 6576621 (C.D. Cal. March 17, 2016). . . . . . 43
    8
        Black v. T-Mobile USA, INC., 219 WL 3323087 (N.D. Cal July 24, 2019).. . . . . 36
    9
        Blackie v. Barrack, 524 F.2d 891 (9th Cir. 1975).. . . . . . . . . . . . . . . . . . . . . . . . . 43
   10
        Boeing Co. v. Van Gemert, 444 U.S. 472 (1980). . . . . . . . . . . . . . . . . . . . . . . . . . 35
   11
        Bower v. Cycle gear, Inc., 2016 WL 4439875 (N.D. Cal August 23, 2016). . . . . 38
   12
        Brown v. CVS Pharmacy, Inc., 2017 WL 3494297 (C.D. Cal. Apr. 24, 2017). . . 38
   13
        Carson v. American Brands, Inc., 450 U.S. 79 (1981). . . . . . . . . . . . . . . . . . . . . . 18
   14
        Churchill Village, L.L.C. v. GE, 361 F.3d 566 (9th Cir. 2004). . . . . . . . . . . . . . . 17
   15
        Crawford v. Honig, 37 F.3d 485 (9th Cir. 1994). . . . . . . . . . . . . . . . . . . . . . . . . . 42
   16
        Cullen v. Whitman Medical Corp., 197 F.R.D. 136 (E.D. Pa 2000). . . . . . . . . . . 38
   17
        Dawson v. Hitco Carbon Composites, Inc.,
   18   2019 WL 7842550 (C.D. Cal. November 11, 2019).. . . . . . . . . . . . . . . . . . . . . . . 38
   19   Dublin v. E.F. Hutton Group, Inc. 878 F. Supp 616 (S.D.N.Y. 1995). . . . . . . . . . . .
   20   Edwards v. First Am. Corp., 798 F.3d 1172 (9th Cir. 2015) . . . . . . . . . . . . . . . . . 42
   21   Elmore v. CVS Pharmacy, Inc., 2016 663525 (C.D. Cal. Nov. 9, 2016). . . . . . . . 19
   22   Employment Development Department v. Superior Court, 30 Cal.3d 256 (1981).43
   23   Fernandez v. Victoria Secret Stores, LLC,
        2008 WL 8150856 (C.D. Cal. July 21, 2008). . . . . . . . . . . . . . . . . . . . . . . . . . . . . 38
   24
        Garcia v. Gordon Trucking, Inc.,
   25   2012 WL 5364575 (E.D. Cal. Oct. 31, 2012). . . . . . . . . . . . . . . . . . . . . . . . . . . . . 38
   26   Gasperoni v. Metabolife, International,
        2000 WL 33365948 (E.D. Mich. 2000). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 43
   27
        Gautreaux v. Pierce, 690 F.2d 616 (7th Cir. 1982). . . . . . . . . . . . . . . . . . . . . . . . 17
   28
                                                               iii
                                          MOTION FOR PRELIMINARY APPROVAL
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 8 of 54 Page ID #:2639



    1   Guiterrez v. Kovacevich "5" Farms 2004 WL 3745224 (December 2, 2004). . . . 43
    2   Hanlon v. Chrysler Corp., 150 F.3d 1011 (9th Cir. 1998). . . . . . . . . . . . . . . Passim
    3   Harris v. Vector Marketing Corp. 753 F.Supp.2d 996 (N.D. Cal. 2010).. . . . . . . 43
    4   Hightower v. JPMorgan Chase Bank, N.A.,
        2015 WL 9664959 (C.D. Cal. Aug. 4, 2015). . . . . . . . . . . . . . . . . . . . . . . . . . . . . 38
    5
        Hurst v. Buczek Enters., LLC, 870 F.Supp.2d 810 (N.D. Cal. May 2, 2012).. . . . 25
    6
        In re Acknowledgement Cases, 239 Cal.App.4th 1498.. . . . . . . . . . . . . . . . . . . . . 24
    7
        In re Activision Securities Litigation, 723 F. Supp. 1373 (N.D. Cal. 1989. . . . . . 38
    8
        In re Ampicillian Antitrust Litigation, 526 F.Supp. 494 (D.D.C. 1981). . . . . . . . 38
    9
        In re Corrugated Container Antitrust Litig., 643 F.2d 195 (5th Cir. 1981).. . . . . 16
   10
        In re Crazy Eddie Securities Litigation, 824 F. Supp. 320 (E.D.N.Y. 1993).. . . . 38
   11
        In re Itel Sec. Litg., 89 F.R.D. 104 (N.D. Cal. 1981).. . . . . . . . . . . . . . . . . . . . . . . 41
   12
        In re Pacific Enterprises Securities Litigation, 47 F.3d 373 (9th Cir. 1995).. 29, 38
   13
        In re Prudential Ins. Co. of Am. Sales Practices Litig.,
   14   148 F.3d 283 (3d Cir. 1998). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
   15   In re Safety Components International, Inc., 166 F. Supp.2d 72 (D.N.J. 2001). . 38
   16   In re Southern Ohio Correctional Facility,175 F.R.D. 270 (S.D. Ohio 1997). . . 31
   17   Ingram v. The Coca-Cola Co., 200 F.R.D. 685 (N.D. Ga. 2001).. . . . . . . . . . . . . 31
   18   Kim v. Reins, 18 Cal.5th 1052 (2017). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
   19   Knight v. Red Door Salons, Inc.,
        2009 WL 248367 (N.D. Cal. Feb. 2, 2009).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 38
   20
        Lamps Plus, Inc. v. Varela, 139 S.Ct. 1407 (2019). . . . . . . . . . . . . . . . . . . . . . . . 19
   21
        Lo Re v. Chase Manhattan Corp., 19 F.E.P. Cas. (BNA) 1366 (S.D.N.Y. 1979). 30
   22
        Lu v. Hawaiian Gardens Casino, Inc., 50 Cal.4th 592 (2010). . . . . . . . . . . . . . . . 26
   23
        Mayfield v. Dalton, 109 F.3d 1423 (9th Cir. 1997). . . . . . . . . . . . . . . . . . . . . . . . 42
   24
        Mendoza v. Nordstrom, Inc., 2 Cal.5th 1074 (2017). . . . . . . . . . . . . . . . . . . . . . . 26
   25
        Moore v. Ulta Salon, Cosmetics & Fragrance, Inc.
   26   (C.D. Cal. 2015) 311 F.R.D. 590. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 44
   27   Moradi-Shalal v. Fireman's Fund Ins. Companies, 46 Cal.3d 287 (1988). . . . . . 26
   28
                                                               iv
                                         MOTION FOR PRELIMINARY APPROVAL
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 9 of 54 Page ID #:2640



    1   Morris v. Lifescan, Inc., 54 Fed. Appx. 663 (9th Cir. 2003) . . . . . . . . . . . . . . . . . 38
    2   Morton v. Valley Farm Transp., Inc., 2007 WL 1113999 (ND. Cal. 2007).. . . . . 40
    3   O'Connor v. Uber Techs, Inc., 904 F.3d 1087. . . . . . . . . . . . . . . . . . . . . . . . . . . . 19
    4   Officers for Justice v. Civil Service Commiss’n of San Francisco,
        688 F.2d 615 (9th Cir. 1982).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30
    5
        Maria P. v. Riles, 43 Cal. 3d 1281 (1987). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 35
    6
        Petrovic v. Amoco Oil Co., 200 F.3d 1140 (8th Cir. 1999). . . . . . . . . . . . . . . . . . 31
    7
        Sheppard v. Consol. Edison Co. of N.Y., Inc.,
    8   2002 U.S. Dist. LEXIS 16314 (S.D.N.Y. Aug. 1, 2002). . . . . . . . . . . . . . . . . . . . 31
    9   Singer v. Beckton Dickinson and Co.,
        2010 WL 2196104 (S.D. Cal. June 1, 2010. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 39
   10
        Six (6) Mexican Workers v. Arizona Citrus Growers
   11   904 F.2d 1301 (9th Cir. 1990).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 35
   12   Stearne v. Heartland Payment Systems LLC,
        2018 WL 746492 (E.D. Cal. February 2, 2018) .. . . . . . . . . . . . . . . . . . . . . . . . . . 27
   13
        TBK Partners, Ltd. v. W. Union Corp., 675 F.2d 456 (2d Cir. 1982). . . . . . . . . . 16
   14
        Titus v. McLane Foodservice, Inc.,
   15   2016 WL 4797497 (E.D. Cal. September 14, 2016).. . . . . . . . . . . . . . . . . . . . . . . 27
   16   Tormey v. Vons Companies, Inc.,
        2014 WL 4403107 (Cal. Ct. App. Aug. 27, 2014) .. . . . . . . . . . . . . . . . . . . . . . . . 26
   17
        Valentino v. Carter-Wallace, Inc., 97 F.3d 1227 (9th Cir. 1996).. . . . . . . . . . . . . 40
   18
        Van Gemert v. Boeing Co., 516 F. Supp. 412 (S.D.N.Y. 1981). . . . . . . . . . . . . . . 38
   19
        Van Vranken v. Atlantic Richfield Co., 901 F. Supp. 294 (N.D. Cal. 1995). . . . . . .
   20
        Vasquez v/ Coast Valley Roofing, Inc., 266 F.R.D. 482 (E.D. Cal. 2010). . . . . . . 38
   21
        Villacres v. ABM Industries, Inc., 189 Cal.App.4th 562. . . . . . . . . . . . . . . . . . . . 20
   22
        Vizcaino v. Microsoft Corp., 290 F.3d 1043 (9th Cir. 2002). . . . . . . . . . . . . . . . . 36
   23
        Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338 (2011). . . . . . . . . . . . . . . . . . . . . . 41
   24
        Wershba v. Apple Computer, 91 Cal.App.4th 224 (2001). . . . . . . . . . . . . . . . . . . 43
   25
        Westside Cmty. for Indep. Living, Inc. v. Obledo, 33 Cal. 3d 348 (1983). . . . . . . 35
   26
   27   ///
   28
                                                               v
                                         MOTION FOR PRELIMINARY APPROVAL
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 10 of 54 Page ID #:2641



     1   SECONDARY AUTHORITIES
     2   California Code of Civil Procedure
               § 1021.5. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 35
     3
         California Labor Code
     4         § 201. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
               § 202. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
     5         § 203. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8, 19
               § 204. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
     6         § 215. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 35
               § 226 et seq... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7, 8, 35
     7         § 246. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Passim
               § 248.5. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27
     8         § 510. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
               § 512 et seq. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8, 23
     9         § 514. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21
               § 550. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
    10         § 551. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
               § 558. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
    11         § 584. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27
               § 850. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Passim
    12         § 851. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Passim
               § 854. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27
    13         § 1174. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
               § 1194 et seq. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7, 22, 35
    14         § 1197 et seq... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8, 25
               § 1198. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
    15         § 2698. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 35
               § 2699 et seq. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25, 27
    16         § 2800. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
               § 2802. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8, 23
    17         § 6201. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
               § 6202. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
    18         § 6203. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
               § 17200 et seq... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
    19
    20   FRCP
                  23 et seq.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Passim
    21            54(b). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
    22
    23   4 Alba Conte & Herbert Newberg, Newberg on Class Actions (4th ed. 2002),
               § 12:15.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16, 35
    24
         Newberg, Manual for Complex Litigation, (3rd ed. 1995)
    25       §30.42. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29, 31, 45
    26
    27
    28
                                                                      vi
                                              MOTION FOR PRELIMINARY APPROVAL
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 11 of 54 Page ID #:2642



   1                 MEMORNADUM OF POINTS AND AUTHORITIES
   2   I.    INTRODUCTION
   3          Plaintiffs seek preliminary and conditional approval of a proposed class action
   4   settlement (“Settlement”) with CVS. Subject to Final Approval of this Court,
   5   Defendants have agreed to settle this action for a non-reversionary amount of Nine-
   6   Million, Seven-Hundred and Fifty-Thousand dollars ($9,750,000). The case would
   7   settle the claims of the following two Classes (collectively “Settlement Classes”): (1)
   8   Pharmacist Settlement Class: All hourly, non-exempt retail pharmacists who worked
   9   in Regions 65 or 72 in California between July 20, 2012 and the date of the
  10   Preliminary Approval Order, whose claims are not subject to arbitration and who
  11   have not previously released and/or adjudicated the Released Claims, and whose
  12   LEARNet and/or Site Minder data indicates activity when time punch records do not
  13   show he or she was clocked-in; and (2) Retail Pharmacy Settlement Class: Any
  14   person who is not a member of the Pharmacist Settlement Class who held an hourly,
  15   non-exempt position in a CVS retail pharmacy in the State of California between
  16   August 3, 2014 and the date of the Preliminary Approval Order who has not
  17   previously released and/or adjudicated the Released Claims.
  18         The Court should approve the settlement because it is a fair and reasonable
  19   result for the Class given Defendants’ defenses to this action. These defenses
  20   include: (1) arbitration clauses containing delegation clauses signed by nearly all
  21   Class Members which prohibit litigation of individual and class claims in court; (2)
  22   participation by Class Members in multiple prior settlements with Defendants which
  23   could preclude participation in this lawsuit; (3) a change in Defendants’ policy and
  24   practice that explicitly prohibited working on training modules from home after
  25   January 25, 2017 and significantly limited the technical ability to do so; (4) the
  26   presence of unionized employees who are subject to different rules under various
  27   Collective Bargaining Agreements with respect to meal and rest periods and
  28   overtime; (5) individualized differences between managers and supervisors regarding
                                     MOTION FOR PRELIMINARY APPROVAL
                                                    5
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 12 of 54 Page ID #:2643



   1   the decision to compensate Class Members who reported training outside of their
   2   shifts or off-the-clock; and (6) the presence of a facially valid meal and rest period
   3   policy and a low violation rate showing training occurring during meal periods. These
   4   defenses had the potential to wipe out Plaintiffs’ claims in this lawsuit completely.
   5   Plaintiffs also considered the likely PAGA penalties for the violations being released
   6   based on the data they received from Defendants, being careful not to stack penalties
   7   for the same offense. Ultimately, Plaintiffs succeeded in obtaining a substantial
   8   settlement.
   9         The settlement was the result of extensive discovery and arms-length, non-
  10   collusive negotiations between the Parties through a well-respected mediator
  11   involving multiple mediation sessions. Before settling the case, Plaintiffs had
  12   extensively investigated the merits of this action, the damages owed to Class
  13   Members, and the likelihood of class certification. As a result, Plaintiffs and their
  14   counsel were fully informed as to what a fair settlement amount would be.
  15         It is well within the discretion of this Court to grant preliminary and
  16   conditional approval of the proposed Settlement, which satisfies all of the criteria for
  17   preliminary settlement approval under California law. Accordingly, Plaintiffs request
  18   that the Court: (1) provisionally and conditionally certify the proposed Settlement
  19   Classes; (2) grant preliminary and conditional approval of the proposed Settlement;
  20   (3) direct distribution to the Class of the Notice, which provides the Class the
  21   opportunity to opt-out of or object to the Settlement; and (4) schedule a final approval
  22   hearing.
  23   II.   FACTUAL BACKGROUND
  24         A.      Chalian Action
  25         On July 20, 2016, Sevag Chalian filed a putative wage and hour class action
  26   against CVS Pharmacy, Inc., CVS Rx Services, Inc., and Garfield Beach CVS LLC
  27   (“CVS”) in the Los Angeles County Superior Court of the State of California, and on
  28   December 5, 2016, CVS removed that action to the United States District Court for
                                      MOTION FOR PRELIMINARY APPROVAL
                                                     6
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 13 of 54 Page ID #:2644



   1   the Central District of California, Case No. 2:16-cv-08979, where it remains pending
   2   (the “Central District of California Action”). Declaration of Michael Morrison
   3   (“Morrison Decl.”), ¶ 8.
   4         On July 24, 2017, Plaintiff Chalian moved for leave to file a First Amended
   5   Complaint to add Tamara Aleksandryan as a second named plaintiff and class
   6   representative. In the First Amended Complaint, Plaintiffs sought to represent
   7   themselves and all Pharmacists employed by CVS in Region 65 and 72 of California
   8   during the relevant period. The First Amended Complaint alleges CVS failed to pay
   9   all wages owed and minimum wage violations (Labor Code § 1194), failed to pay
  10   overtime compensation (Labor Code § 1194), failed to provide accurate itemized
  11   wage statements (Labor Code § 226), incurred waiting time penalties (Labor Code §6
  12   201-23), and engaged in unfair business practices (Bus. & Prof. Code §§ 17200 et
  13   seq.). Morrison Decl., ¶ 9.
  14         Plaintiff Chalian obtained leave to add Tamara Aleksandryan as a second
  15   plaintiff but CVS quickly moved to compel arbitration. The Court granted CVS’s
  16   motion and dismissed Aleksandryan from the Chalian suit. Morrison Decl., ¶ 10.
  17         Defendants also moved for judgment on the pleadings arguing res judicata
  18   barred Plaintiff Chalian from prosecuting this action because he participated as a
  19   settlement class member in prior class action settlements with CVS. Although the
  20   Court denied Defendants’ motion, CVS asserted an intent to pursue the issue again at
  21   summary judgment and on appeal, if necessary. Morrison Decl., ¶ 11.
  22         B.     Cabrera Action
  23         On August 3, 2017, Sigfredo Cabrera filed a putative wage and hour class
  24   action against CVS in Alameda County Superior Court of the State of California.
  25   Morrison Decl., ¶ 12.
  26         On September 5, 2017, Mr. Cabrera amended his action to add Enko Telahun
  27   as a second named plaintiff. Morrison Decl., ¶ 13.
  28         On October 9, 2017, CVS removed Mr. Cabrera’s and Mr. Telahun’s action to
                                     MOTION FOR PRELIMINARY APPROVAL
                                                    7
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 14 of 54 Page ID #:2645



   1   the United States District Court for the Northern District of California, Case No.
   2   3:17-cv-05803 (the “Northern District of California Action”). Morrison Decl., ¶ 14.
   3         On March 19, 2018, Plaintiffs Cabrera, Telahun and McNeely filed the second
   4   amended complaint, which alleges on behalf of Ms. McNeely and other Pharmacy
   5   Employees that CVS failed to pay minimum wages and overtime compensation
   6   (Labor Code §§ 204, 510, 558, 1194, 1197, 1197.1 and 1198); failed to provide
   7   legally compliant meal periods or compensation in lieu thereof (Labor Code §§ 226.7
   8   and 512); failed to provide legally compliant rest periods or compensation in lieu
   9   thereof (Labor Coode § 226.7); failed to pay wages owed (Labor Code §§ 201-203);
  10   failed to furnish accurate itemized wage statements (Labor Code §§ 226 and 226.3);
  11   failed to maintain accurate records (Labor Code §§226(a), 226.3, and 1174); failed to
  12   reimburse for necessary work expenses (Labor Code §§ 2800 and 2802); and
  13   participated in unfair business practices (Bus. & Prof. Code §§ 17200 et seq.). The
  14   second amended complaint also alleged pursuant to the California Private Attorney
  15   General Act, Lab. Code §§ 2698, et seq. (“PAGA”), and on behalf of Plaintiffs
  16   Cabrera and Telahun, and other aggrieved employees that CVS owes civil penalties
  17   for alleged violations of Labor Code §§ 201-203, 204, 226, 226.3, 226.7, 510, 512,
  18   1174, 1194, 1197, 1197.1, 1198, 2800, and 2802 and relevant IWC Wage Orders.
  19   (Id.) Morrison Decl., ¶ 15.
  20         On July 10, 2018, Mr. Cabrera, Mr. Telahun, and Ms. McNeely sent CVS a
  21   proposed Third Amended Complaint naming Patrick Brennan as a fourth named
  22   plaintiff in the Northern District of California Action. Morrison Decl., ¶ 16.
  23         On September 14, 2018, the Northern District of California (Hon. William
  24   Alsup) denied CVS’s motion to compel Ms. McNeely’s claims to arbitration subject
  25   to an evidentiary hearing to determine whether she validly opted out of CVS’s
  26   arbitration program. CVS appealed the decision denying its motion to compel
  27   arbitration to the United States Court of Appeals for the Ninth Circuit, Case No. 18-
  28   15459 (the “McNeely Appeal”). Morrison Decl., ¶ 17.
                                     MOTION FOR PRELIMINARY APPROVAL
                                                    8
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 15 of 54 Page ID #:2646



   1         On September 25, 2018, the Northern District of California (Judge William
   2   Alsup) granted summary judgment in CVS’s favor on Mr. Cabrera’s and Mr.
   3   Telahun’s PAGA claims. Specifically, relying on the Court of Appeal decision in Kim
   4   v. Reins, 18 Cal.5th 1052, 1055 (2017), the Court ruled Cabrera and Telhun were not
   5   aggrieved employees because they had voluntarily dismissed their individual and
   6   class claims when they filed an amended complaint to avoid arbitration. On January
   7   1, 2019, at Plaintiffs’ request, the Court entered a partial final judgment pursuant to
   8   Fed. R. Civ. P. 54(b), permitting Mr. Cabrera and Mr. Telahun to appeal the dismissal
   9   of their PAGA claims to the United States Court of Appeals for the Ninth Circuit,
  10   Case No. 19-15059 (the “Cabrera/Telahun Appeal”). The Plaintiffs appealed and
  11   while their case was pending on appeal, the California Supreme Court reversed the
  12   Kim v. Reins appellate decision, finding that a plaintiff who settled their individual
  13   claims for compensation still has standing to pursue a PAGA action. Kim v. Reins, 9
  14   Cal.5th 73 (2020). There is therefore little doubt Plaintiffs would have prevailed on
  15   appeal and, based on conversations with Defense counsel, Defendants long
  16   recognized this was a possibility due to the California Supreme Court having
  17   previously granted review of the case. Morrison Decl., ¶ 18.
  18         C.     Joint Prosecution of Chalian and Cabrera Actions and Settlement
  19         In 2018, counsel for the Plaintiffs in the Central District of California Action
  20   and the Northern District of California Action decided to work cooperatively and
  21   jointly prosecute their respective actions. To that end, the Parties executed new fee
  22   sharing agreements with Plaintiffs. Morrison Decl., ¶ 19.
  23         On March 7, 2019, Plaintiffs’ counsel submitted a letter to the California Labor
  24   and Workforce Development Agency PAGA Administrator on behalf of a potential
  25   new Plaintiff, May Eldanaf. The letter claimed CVS failed to pay her and other
  26   pharmacists for mandatory training they were required to complete and that she
  27   intended to file a wage and hour action on behalf of herself and other aggrieved
  28   employees (the “Eldanaf PAGA Claim”). Morrison Decl., ¶ 20.
                                     MOTION FOR PRELIMINARY APPROVAL
                                                    9
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 16 of 54 Page ID #:2647



   1         On July 29, 2019, Claimants and CVS (together, “the Parties”) mediated the
   2   Central District of California Action, the Northern District of California Action, and
   3   the Eldanaf PAGA Claim (collectively, the “Wage and Hour Actions”) in San
   4   Francisco, California before David A. Lowe, Esq., of Rudy Exelrod Zieff & Lowe
   5   LLP, a prominent and well-respected mediator in wage and hour class litigation.
   6   Before mediation, there was a robust exchange of information and data, including but
   7   not limited to the following:
   8         1.       Class list containing persons who did not execute arbitration agreements;
   9         2.       Excel spreadsheets detailing dates of employment, annual salary, and
  10   hourly rate for employees in the Class;
  11         3.       Excel spreadsheets containing LEARNet data, which shows when a
  12   sampling of Class Members logged into training;
  13         4.       Excel spreadsheet containing Site Minder data for 2017 and 2018, which
  14   reflects Class Member activity on the LEARNet training site;
  15         5.       Excel spreadsheets showing time punches for a sampling of Class
  16   Members, which, when compared to LEARNet data, identifies persons who logged
  17   onto LEARNet while not clocked in. The same data also helps reveal potential Labor
  18   Code section 850-851 and 550-551 violations;
  19         6.       Excel spreadsheet showing what was paid to Class Members each pay
  20   period; and
  21         7.       Relevant policies and procedures regarding training modules, off the
  22   clock work, sick pay, reimbursement policy, meal and rest periods, etc. Morrison
  23   Decl., ¶ 21.
  24         Plaintiffs hired an expert statistician to analyze the data and determine the
  25   damages, interest, and penalties (statutory and civil) owed to Class Members.
  26   Specifically, the LEARNet and Site Minder data was used to determine when Class
  27   Members logged into CVS’s training system as well as the average duration of each
  28   session. These figures were then applied to the entire Class. Morrison Decl., ¶ 22.
                                       MOTION FOR PRELIMINARY APPROVAL
                                                     10
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 17 of 54 Page ID #:2648



   1           Additional information and data were exchanged between the parties during the
   2   mediation. Although the actions did not settle at the July 29, 2019 mediation,
   3   subsequent discussions and arms-length negotiations through Mr. Lowe caused the
   4   parties to schedule a second day of mediation. Before this second mediation,
   5   additional data was provided to confirm the class size, average hourly rate of pay, and
   6   number of pay periods/workweeks at issue for the Settlement Classes. Plaintiffs’
   7   expert conducted additional calculations using this new information. Morrison Decl.,
   8   ¶ 23.
   9           On November 11, 2019, the Parties engaged in a second day of mediation
  10   before David A. Lowe, Esq., and came to an agreement in principal to resolve all
  11   pending wage and hour disputes between them. Subsequent to this, additional pay and
  12   time data, as well as additional written policies, were provided to Plaintiffs to further
  13   verify the accuracy of their analysis and projections, and to ensure the Settlement was
  14   fair, reasonable, and adequate. Plaintiffs also asked their expert to perform additional
  15   calculations based on the new data and information. Plaintiffs conducted additional
  16   legal research too and determined based on this research that the Settlement was a
  17   good one.1 Morrison Decl., ¶ 24.
  18           On March 5, 2020, the Ninth Circuit remanded the Cabrera action after the
  19   Parties informed the Court of a settlement. On Mach 10, 2020, the District Court in
  20   Cabrera transferred the case to the Central District after the Parties filed a stipulation
  21   to transfer the case to the same courtroom as the Chalian matter. The stipulation to
  22   transfer specifically stated that a transfer was being sought in order to effectuate a
  23   class and PAGA settlement in the Chalian and Cabrera matters. It also stated that
  24   transfer to the Central District was proper because the Chalian action was the first
  25   filed action. Thus, the District Court [Judge Alsup, presiding] knew at the time of
  26   transfer the precise reasons why a transfer was sought and yet still approved it. If the
  27   1
         The final Settlement Agreement was executed in late February, early March 2020
  28   by the Parties. Morrison Decl., ¶ 25; Exhibit “1” to Morrison Decl.
                                     MOTION FOR PRELIMINARY APPROVAL
                                                   11
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 18 of 54 Page ID #:2649



   1   Court was concerned that the transfer was solely being requested to avoid its
   2   settlement requirements, it could have denied the stipulation to transfer. Morrison
   3   Attached as Exhibit “10” is a true and correct copy of the stipulation to transfer and
   4   signed order by Judge Alsup. Morrison Decl., ¶ 25.
   5         On June 3, 2020, the Parties filed a stipulation with leave to file a consolidated
   6   Second Amended Complaint which combines the Chalian and Cabrera actions into
   7   one consolidated action. The only new claims added were to the PAGA cause of
   8   action for Labor Code sections 246, 550-551, and 850-851. These claims were added
   9   because they could have been asserted in the underlying action given they arise out of
  10   the same nucleus of facts. In particular, a pharmacy employee working on training
  11   modules outside of ones’ normal shift may have resulted in work beyond the time
  12   limits imposed in Labor Code sections 850-851, or in the employee working seven
  13   consecutive days in a workweek (550-551). Plaintiffs’ proposed complaint was
  14   careful to tie these allegations to the theories previously alleged in the operative
  15   complaints – i.e. unpaid work on training modules. See proposed Second Amended
  16   Complaint, ¶¶ 50 and 51 (Exhibit “8” to Morrison Decl.). As for Labor Code section
  17   246(i)’s notice requirements for wage statements, both the Chalian and Cabrera
  18   complaints had alleged other deficiencies relating to employee wage statements from
  19   the outset of the respective litigations. Morrison Decl., ¶ 26.
  20         Despite carefully limiting the claims in the SAC to the theories already alleged,
  21   nonetheless, on June 5, 2020, Plaintiffs Ryan Hyams and Regine Duhon filed a
  22   motion to intervene in this case. According to the moving papers, they did so because
  23   the proposed SAC added alleged violations of Labor Code sections 246 and 850-851
  24   to the PAGA cause of action. At the time of settlement, Plaintiffs and their counsel
  25   were unaware of the Hyams lawsuit. In fact, the Hyams Plaintiffs argued to the
  26   Northern District Court [the Hon. Haywood S. Gilliam, Jr., presiding] that their case
  27   was not related to this action despite the overlapping claims because, among other
  28   things, they sought to represent a much broader class of all non-exempt employees of
                                     MOTION FOR PRELIMINARY APPROVAL
                                                   12
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 19 of 54 Page ID #:2650



   1   CVS, not just pharmacy employees. See Exhibit “9” to Morrison Decl. The Hyams
   2   Plaintiffs also never contacted Plaintiffs’ counsel in Chalian or Cabrera until they
   3   learned of the Settlement. Morrison Decl., ¶ 27.
   4          On June 9, 2020, this Court entered an Order denying the Parties’ request to
   5   consolidate this case and the Cabrera Action and file a Second Amended Complaint
   6   without prejudice to the re-filing of that request after resolution of the Motion to
   7   Intervene. To that end, the Court ordered the Parties to file a Joint Status Report no
   8   later than June 15, 2020 and, depending on the status of the case, an appropriate
   9   stipulation and order vacating the stay and setting dates necessary to move the case
  10   forward. The Parties did so and Proposed Intervenors filed an objection. Morrison
  11   Decl., ¶ 27.
  12          On June 19, 2020, the Court set the hearing for this motion for July 24, 2020 at
  13   10:00 am. Morrison Decl., ¶ 27.
  14   III.   SUMMARY OF SETTLEMENT TERMS
  15          A.      Summary of Monetary Terms
  16          Under the Settlement Agreement, Defendants will pay an amount not to exceed
  17   nine-million and seven-hundred and fifty-thousand dollars ($9,750,000 [exclusive of
  18   employer payroll taxes]) to settle: (1) the claims of all Settlement Class Members for
  19   wages, penalties and interest, as specified herein; (2) all claims for an award of the
  20   attorneys’ fees, costs and expenses of all Plaintiffs’ attorneys or counsel for the Class;
  21   (3) any Class Representative service payments awarded by the Court; (4) payment to
  22   the LWDA; and (5) settlement administration expenses.
  23          B.      Allocation and Distribution of Settlement
  24          Class Members shall be entitled to all of the Net Settlement Amount - which is
  25   the Maximum Settlement Amount, less all of the following: Plaintiffs’ Attorneys’
  26   fees and costs, any Class Representative service payments awarded by the Court,
  27   payment to the LWDA, and the costs of settlement administration. In particular, the
  28   Net Fund is calculated by subtracting the following amounts from the Gross Fund of
                                     MOTION FOR PRELIMINARY APPROVAL
                                                   13
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 20 of 54 Page ID #:2651



   1   $9,750,000:
   2         (1)     Plaintiffs’ request for attorneys’ fees in the amount of $2,925,000.00;
   3         (2)     Plaintiffs’ litigation costs, not to exceed $50,000 (currently at
   4         $32,399.62);
   5         (3)     Class Representative Service Awards in the amount of Ten Thousand
   6   U.S. Dollars and Zero Cents ($10,000.00 U.S.D.), each, to Sevag Chalian, Sigfredo
   7   Cabrera, Enko Telahun, and Christine McNeely; and Three Thousand U.S Dollars
   8   and Zero Cents ($3,000.00) to Patrick Brennan, each ($43,000 in total);
   9         (4)     Payment to the LWDA in the amount of $56,250 (75% of $75,000
  10   designated as PAGA civil penalties); and
  11         (5)     Settlement Administration expenses to be performed by Simpluris, Inc.,
  12   estimated to be $75,000.
  13   Approximate Reminder Amount: $6,600,750.
  14         There is no reversion of funds and all unclaimed amounts shall be provided to
  15   California’s Unclaimed Property Fund. Defendants’ employer payroll taxes will be
  16   paid separately from the Maximum Settlement Amount.
  17         Distribution formula:
  18         Except as otherwise provided for herein, the Settlement Administrator shall
  19   allocate the non-PAGA portion of the Net Settlement Amount among Settlement
  20   Class Members as follows.
  21         i.      The Settlement Administrator shall calculate the total number of weeks
  22   worked and the weekly rate for all members of the Pharmacist Settlement Class and
  23   the Retail Pharmacy Settlement Class. If a Settlement Class Member was employed
  24   for only part of a workweek, he or she will be credited for purposes of this Settlement
  25   with a fraction of the workweek, rounded up or down to the nearest two-digit decimal
  26   and based upon a five-day work week. Each Settlement Class Member’s share shall
  27   be determined by multiplying an individual’s number of qualifying workweeks by the
  28   individual’s weekly rate (i.e., the individual’s rate of pay for a week, which is his or
                                      MOTION FOR PRELIMINARY APPROVAL
                                                    14
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 21 of 54 Page ID #:2652



   1   her hourly rate of pay multiplied by 40 hours) for the applicable class period. This
   2   number will be divided by the total number of workweeks worked by all Settlement
   3   Class Members multiplied by the total amount of weekly rates for all Settlement
   4   Class Members (i.e., sum of all Settlement Class Members’ weekly rates) during the
   5   applicable class period. The Settlement Administrator shall withhold and separately
   6   pay to the relevant government entities all applicable employee-side payroll tax
   7   withholdings from the individual settlement shares of the Settlement Class Members.
   8

   9   Net Settlement Amount
  10

  11   X     (Individual Weekly Pay Rate x Individual Workweeks)
  12   _________________________________________
  13

  14   (Total of all Settlement Class Members’ Weekly Pay Rates x Total Workweeks for
  15   all Settlement Class Members)
  16

  17         ii.    With respect to the PAGA-portion of the Net Settlement Amount, this
  18   shall be distributed in the same manner as the non-PAGA portion, except that
  19   payments will be made to all members of the Retail Pharmacy Settlement Class
  20   employed between August 3, 2016 and the date of preliminary approval regardless of
  21   whether they opt-out of the class action settlement.
  22         C.     Limited Scope of the Release as to Class Members’ Claims
  23         The release of Settlement Class Members’ claims is limited in scope to “all
  24   claims, causes of action, and legal theories of relief that were alleged or that could
  25   have been alleged or otherwise raised in Wage and Hour Actions, from August 3,
  26   2014 until the date of the Preliminary Approval Order for Retail Pharmacy Settlement
  27   Class members and from July 20, 2012 until the date of the Preliminary Approval
  28   Order for Pharmacist Class members ….” See Settlement Agreement, Section 4.3
                                     MOTION FOR PRELIMINARY APPROVAL
                                                   15
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 22 of 54 Page ID #:2653



   1   (Exhibit “1” to Morrison Decl.) (emphasis added). This is consistent with case law.2
   2   See TBK Partners, Ltd. v. W. Union Corp., 675 F.2d 456, 460 (2d Cir. 1982); see
   3   also 4 Alba Conte & Herbert Newberg, Newberg on Class Actions § 12:15 (4th ed.
   4   2002), at 312 [“2 Newberg”] [“The scope of a judgment must be limited to the claims
   5   that were asserted or that may arise out of the transactions or events pleaded in the
   6   complaint....”]; In re Prudential Ins. Co. of Am. Sales Practices Litig., 148 F.3d 283,
   7   326 (3d Cir. 1998) (same); In re Corrugated Container Antitrust Litig., 643 F.2d 195,
   8   221-22 (5th Cir. 1981) (same).
   9         Given the case law that unpleaded claims arising from the same facts can be
  10   released in a class/representative action settlement, there is nothing improper about
  11   Plaintiffs’ inclusion of additional violations for civil penalties (Labor code sections
  12   246, 850-851) in the proposed SAC. These claims could have been validly released
  13   even without the SAC being filed.
  14         D.     Chart of Relevant Dates
  15

  16       14 calendar days after entry of         Defendants will provide class list to
           order granting Preliminary              Claims Administrator
  17       Approval
  18
           28 days after entry of order            Mailing of Class Notice, beginning of
  19       granting Preliminary Approval           Notice Period

  20       45 calendar days after mailing of   Last day Settlement Administrator can
           Class Notice (Notice Period) + plus receive valid Class Member objections
  21       seven days                          to the Settlement or to requests for
                                               exclusion from the non-PAGA portions
  22                                           of the Settlement or to disputes related
                                               to share of settlement
  23

  24       35 days after Notice Period             File motion for final approval
  25   2
         The Federal Fair Labor Standards Act (“FLSA”) claims will only be released by
  26   Class Members who deposit their settlement checks. The checks will be affixed with
  27
       language affirming depositing employees’ agreement to opt-into the action and
       release the related FLSA claims. See Settlement Agreement, Section 4.5 (Exhibit “1”
  28   to Morrison Decl.)
                                     MOTION FOR PRELIMINARY APPROVAL
                                                   16
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 23 of 54 Page ID #:2654



   1         (TBD)                                   Final Settlement Approval hearing.
   2
             10 days after final approval (if no     Defendants to fund Settlement and
   3         objections are received)                transmit money to Settlement
                                                     Administrator
   4

   5
       IV.     THE COURT SHOULD PRELIMINARILY APPROVE THE CLASS
   6
               SETTLEMENT.
   7
               At preliminary approval, the court’s task is to “determine whether the proposed
   8
       settlement is within the range of possible approval.” Gautreaux v. Pierce, 690 F.2d
   9
       616, 621 n. 3 (7th Cir. 1982) (internal quotations omitted). “If the proposal would
  10
       bind class members, the court may approve it only after a hearing and on finding that
  11
       it is fair, reasonable, and adequate.” Fed. R. Civ. P. 23(e)(2). Here, the proposed
  12
       settlement is manifestly reasonable because it bestows upon class members
  13
       significant economic benefits with respect to highly contested claims. The District
  14
       Court should approve it.
  15
               The Ninth Circuit, in Hanlon v. Chrysler Corp., 150 F.3d 1011, 1026 (9th Cir.
  16
       1998), sets forth the following factors for a district court to consider in determining
  17
       the fairness of a settlement approval: (1) the strength of the plaintiff’s case; (2) the
  18
       risk, expense, complexity and likely duration of further litigation; (3) the risk of
  19
       maintaining class action status throughout the trial; (4) the amount offered in
  20
       settlement; (5) the extent of discovery completed and the stage of the proceedings; (6)
  21
       the experience and views of the counsel; (7) the presence of a governmental
  22
       participant; and (8) the reaction of the class members to the proposed settlement.
  23
       Churchill Village, L.L.C. v. GE, 361 F.3d 566, 575 (9th Cir. 2004). Application of
  24
       these factors here shows the proposed Settlement is “fundamentally fair, adequate,
  25
       and reasonable,” and that it meets the relevant Hanlon factors.
  26
       ///
  27
       ///
  28
                                       MOTION FOR PRELIMINARY APPROVAL
                                                     17
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 24 of 54 Page ID #:2655



   1         A.     The Relief Offered in Settlement Compared to the Strength of
   2                Plaintiffs’ Case and the Risk of Further Litigation.
   3         “Courts judge the fairness of a proposed compromise by weighing the
   4   plaintiff’s likelihood of success on the merits against the amount and form of relief
   5   offered in the settlement . . . They do not decide the merits of the case or resolve
   6   unsettled legal questions.” Carson v. American Brands, Inc., 450 U.S. 79, 88 n. 14,
   7   (1981) (internal citation omitted).
   8         Although Plaintiffs believe in the strength of their case, they are mindful of the
   9   fact that Defendants have a number of defenses to class certification, merits, and
  10   damages issues. Morrison Decl., ¶ 29.
  11                1.     Almost All Class Members Agreed to Arbitrate, Which
  12                       Precludes Class Claims.
  13         Perhaps the most important consideration when evaluating the fairness of this
  14   settlement is the fact that the overwhelming majority of Retail Pharmacy Settlement
  15   Class Members agreed to arbitrate any workplace claims they may have against CVS.
  16   Beginning in or around October 2014, CVS instituted an arbitration program for all of
  17   its retail employees, including pharmacy employees. Relatively few Retail Pharmacy
  18   Settlement Class Members (approximately 425) opted out of CVS’s arbitration
  19   program. The Pharmacist Settlement Class in Regions 65 and 72 (Chalian action)
  20   by-definition does not include persons who agreed to arbitrate, and the total number
  21   of Pharmacist Settlement Class members is less than 400 hundred persons
  22   (approximately 397). Thus, of the more than 20,000 total Class Members, little more
  23   than 800 have individual wage and hour claims that a court could adjudicate.3
  24   Morrison Decl., ¶ 30.
  25   3
        Note this Court upheld and enforced CVS’s arbitration agreement when it
  26   compelled Ms. Aleksandryan’s claims to arbitration. The Northern District of
  27
       California may well have followed suit. It did not deny CVS’s motion to compel the
       arbitration of Ms. McNeely’s claim with prejudice, instead ruling a fact-finding
  28   hearing as to whether she validly opted-out was necessary. Morrison Decl., ¶ 30.
                                     MOTION FOR PRELIMINARY APPROVAL
                                                   18
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 25 of 54 Page ID #:2656



   1           In addition, CVS’s arbitration agreement contained a delegation clause, which
   2   means even challenges to enforceability would be decided by the arbitrator. See
   3   Elmore v. CVS Pharmacy, Inc., No. 216CV05603ODWASX, 2016 663525 at *3
   4   (C.D. Cal. Nov. 9, 2016) (holding CVS’s arbitration agreement clearly and
   5   unmistakably demonstrates the parties’ intent to arbitrate the issue of arbitrability).
   6   Binding Ninth Circuit authority prohibits the certification of a Rule 23 class that
   7   includes employees with arbitration agreements containing a delegation clause. See
   8   O’Connor v. Uber Techs, Inc., 904 F.3d 1087, 1094 (9th Cir. 2018). Morrison Decl.,
   9   ¶ 31.
  10           The arbitration agreements also do not explicitly authorize class proceedings,
  11   meaning the arbitrations would have to be conducted on a bilateral basis. See Lamps
  12   Plus, Inc. v. Varela, 139 S.Ct. 1407 (2019). As noted, in the Chalian case,
  13   Defendants successfully compelled arbitration of the proposed class representative’s
  14   (Tamara Aleksandryan) claims on an individual basis. Morrison Decl., ¶ 32.
  15           Consequently, if this case proceeded, only a fraction of the Class Members
  16   would be eligible to receive wages, liquidated damages, and statutory penalties (such
  17   as under Labor Code section 203). The rest could only seek PAGA civil penalties in a
  18   court of law, 75% of which would go to the State. Morrison Decl., ¶ 33.
  19                 2.     Prior Settlements Involving CVS May Substantially Reduce
  20                        Class Membership Due to Principles of Res Judicata.
  21           In addition to bilateral arbitration agreements, there are other agreements
  22   which could substantially reduce membership in the Classes – prior class action
  23   settlement agreements. Specifically, the claims at issue in this case – minimum wage,
  24   overtime, meal and rest periods, waiting time penalties, inaccurate wage statements,
  25   and derivative PAGA claims - have all been the subject of past settlements involving
  26   CVS and pharmacy employees. Plaintiffs Cabrera, Telahun, McNeely, Chalian, and
  27   Brennan were all settlement class members in prior class action settlements with
  28   CVS. Morrison Decl., ¶ 34.
                                      MOTION FOR PRELIMINARY APPROVAL
                                                    19
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 26 of 54 Page ID #:2657



   1         Defendants contend that participation in the prior class action settlements
   2   operates as res judicata with respect to overlapping claims in this case. There is
   3   California appellate authority supporting this position. See Villacres v. ABM
   4   Industries, Inc., 189 Cal.App.4th 562 (finding dismissal of prior class action due to
   5   settlement was res judicata barring employee’s claims in subsequent PAGA action).
   6   Although Plaintiff Chalian defeated a motion for judgment on the pleadings on this
   7   issue, Defendants argue the ruling was erroneous and contrary to established
   8   precedent. Defendants would have raised the issue vis-à-vis the other Plaintiffs as
   9   well as at summary judgment and would have appealed this ruling in the Central
  10   District of California Action following judgment. An adverse ruling is a real
  11   possibility. Morrison Decl., ¶ 35.
  12                3.    Off-The-Clock Training Claims (Unpaid Wages, Minimum
  13                      Wage, and Overtime Violations)
  14         The primary claim asserted in this case is that CVS failed to compensate its
  15   employees for off the clock work, including mandatory training performed outside of
  16   their normal shifts or during meal and rest periods. The off-the-clock claims present
  17   significant challenges with respect to certifying a class and prevailing on the merits.
  18   Morrison Decl., ¶ 36.
  19         First, as stated above, the presence of arbitration and past settlement
  20   agreements could have substantially reduced the class size to well under 1000
  21   persons. Morrison Decl., ¶ 37.
  22         With respect to class certification, a court could easily find that the Rule 23 (a)
  23   and (b) factors were not satisfied. For example, Defendants argue that Plaintiff
  24   Chalian’s claims are not typical of the Class because he left the employment of CVS
  25   prior to a change in policy with respect to training. Specifically, on January 25, 2017,
  26   CVS prevented employees from accessing the training modules from home. In
  27   addition, effective April 2018, CVS connected the LEARNet system to its time punch
  28   system, which means CVS was including training time in its pay to employees.
                                     MOTION FOR PRELIMINARY APPROVAL
                                                   20
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 27 of 54 Page ID #:2658



   1   Morrison Decl., ¶ 38.
   2         With respect to predominance, Defendants argue that individualized issues
   3   abound. For example, prior to the change in policy regarding training from home,
   4   Defendants claim that many Class Members who reported having incurred training
   5   time from home were paid for that time by supervisors and managers. Plaintiffs’
   6   investigation uncovered some evidence of this. Consequently, numerous
   7   individualized inquiries may be needed to determine which Class Members reported
   8   the off-the-clock training time and were paid for this time. Once the policy changed
   9   and Class Members were prohibited from accessing training from home,
  10   individualized inquiries would have to be conducted to determine if Defendants knew
  11   that training was occurring off-the-clock while at work. Defendants also dispute
  12   Plaintiffs’ allegations that training could not be completed during an employee’s
  13   normal shift. Individualized inquiries could be required to assess the validity of this
  14   allegation too. Morrison Decl., ¶ 39.
  15         With respect to the merits, CVS’s written policies prohibit off-the-clock work
  16   and require all time worked to be paid. Further, its policies as of January 2017
  17   explicitly prohibited training from home. In April of 2018, LEARNet training time
  18   was linked to the time punch records, meaning this time was paid in full. Morrison
  19   Decl., ¶ 40.
  20         As for overtime, there are more than 6,500 Class Members who are members
  21   of a union and subject to a CBA. Labor Code section 514 would likely preclude them
  22   from recovering the overtime premium for the unpaid hours in a court of law.
  23   Morrison Decl., ¶ 41.
  24         According to Plaintiffs’ expert, the potential damages for OTC training is as
  25   follows:
  26         For the Pharmacist Settlement Class, the total unpaid wages (regular and
  27   overtime wages) are $1,291,932 based on Site Minder data showing an average of
  28   1.33 hrs (Region 65) and1.54 hrs (Region 72) of OTC time per training session. An
                                     MOTION FOR PRELIMINARY APPROVAL
                                                   21
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 28 of 54 Page ID #:2659



   1   amount of liquidated damages equal to the unpaid regular pay4 is potentially
   2   recoverable under 1194.2, subject to a finding that Defendants did not have a good
   3   faith defense. See Cal. Labor Code section 1194.2 (good faith defense). Morrison
   4   Decl., ¶ 42.
   5         For the Retail Pharmacy Class, as stated above, only 425 Class Members did
   6   not sign arbitration agreements. The approximate amount of unpaid wages for those
   7   who did not sign arbitration agreements is $1,642,726. Morrison Decl., ¶ 43.
   8                  4.   Meal and Rest Period Claims
   9         As with the off-the-clock claims, there were several potential, significant
  10   hurdles to prevailing on the meal and rest period claims. The consolidated complaint
  11   includes two distinct theories with respect to meal and rest period violations. The first
  12   theory is that Class Members performed training during meal periods and rest
  13   periods. The second is that some pharmacies are only staffed with one pharmacist per
  14   shift, meaning legally compliant meal and rest breaks cannot be taken during store
  15   hours because there is no one to relieve the pharmacist from all work. Morrison
  16   Decl., ¶ 44.
  17         With respect to the first theory, based on the sample obtained by Plaintiffs,
  18   Class Members only worked on training during meal periods .5% of the time.5 Such
  19   a small violation rate would likely be insufficient to establish a centralized policy of
  20   authorizing training to be performed during meal and rest periods. This is especially
  21

  22   4
         According to Plaintiff’s expert, 73% of total unpaid wages were for overtime hours
  23
       at the appropriate overtime rate. Conversely, 27% of the wages not paid were regular
       hours at the regular rate of pay. Morrison Decl., ¶ 42.
       5
  24     Because rest periods are on the clock, there is no evidence from the pay and time
  25
       records that Class Members performed training during their rest breaks. This means
       Plaintiffs would have to rely upon Class Members’ testimony and other anecdotal
  26   evidence to establish violations, which is inherently individualistic. Moreover, the
  27
       low violation rate on training being performed during meal periods undercuts any
       argument that training was being done during the shorter, ten-minute rest periods.
  28   Morrison Decl., ¶ 47.
                                     MOTION FOR PRELIMINARY APPROVAL
                                                   22
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 29 of 54 Page ID #:2660



   1   true in light of Defendants’ facially valid policy authorizing meal and rest periods.
   2   Numerous individualized inquiries would also need to be conducted to determine if
   3   Defendants knew Class Members were performing training during meal periods and
   4   rest periods. Accordingly, the most likely value of this claim under this theory is $0.
   5   Assuming this claim could be certified, and excluding persons who signed arbitration
   6   agreements, the potential value of the claims is just over $3 million dollars. When
   7   union membership is factored in, the number drops below $2 million.6 Morrison
   8   Decl., ¶ 45.
   9         As for the second theory, Defendants do not readily track which shifts are only
  10   manned by a single pharmacist. Indeed, the time punch data does not show whether
  11   the pharmacist was alone, meaning tens of thousands of store schedules would have
  12   to be compared with corresponding time punches to determine the reason for a
  13   violation. This means that ascertainability and predominance may not be satisfied for
  14   purposes of Rule 23(a) and (b), meaning the likely recovery is $0. In addition, the
  15   theory only applies to pharmacists – not other pharmacy retail employees. This
  16   substantially reduces the class size. Morrison Decl., ¶ 46.
  17                  5.   Reimbursement Claims
  18         Perhaps the most difficult claims to certify would have been the claims for
  19   reimbursement under Labor Code section 2802. Plaintiffs’ theory as outlined in the
  20   complaint is that CVS did not reimburse Class Members for (1) use of home
  21   6
          Moreover, for the approximately over 6,500 Class Members who are subject to a
  22   Collective Bargaining Agreement, they are unlikely to recovery anything for meal
  23
       period violations in court. See Cal. Labor Code § 512(e) (512 does not apply if there
       is valid collective bargaining agreement that) expressly provides for the wages, hours
  24   of work, and working conditions of employees, and expressly provides for meal
  25
       periods for those employees, final and binding arbitration of disputes concerning
       application of its meal period provisions, premium wage rates for all overtime hours
  26   worked, and a regular hourly rate of pay of not less than 30 percent more than the
  27
       state minimum wage rate.) The CBAs at issue meet all of these requirements, which
       means at least 35% of Class Members cannot recover meal period premiums or
  28   penalties for missed, shortened, or late meal periods. Morrison Decl., ¶ 48.
                                     MOTION FOR PRELIMINARY APPROVAL
                                                   23
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 30 of 54 Page ID #:2661



   1   computers for training, (2) work related travel, and (3) for professional licenses.
   2   Morrison Decl., ¶ 49.
   3         Concerning reimbursement for home computers, CVS contends that all training
   4   could have been done in store (indeed, had to be done instore after January 2017) and
   5   that individualized issues would predominate with respect to the issue of whether use
   6   of a home computer was a necessary work-related expense. With respect to potential
   7   damages, it would be completely impractical to attempt to value each Class
   8   Members’ home computer usage. At best, a civil penalty under the PAGA may be
   9   recovered. The Cabrera action, which was the first case to assert a PAGA claim for
  10   reimbursement, was not filed until August, 2017. CVS changed its policy to prohibit
  11   training at home in January 2017. Thus, there is only a small period of time (August
  12   2016 to December 2016) for which PAGA penalties are at issue. Morrison Decl., ¶
  13   50.
  14         As for travel expenses, CVS has a facially valid, written policies which
  15   authorizes reimbursement for work related travel which they provided to Plaintiffs.
  16   See Exhibits 4” and “5” to Morrison Decl. Also, there is evidence that many Class
  17   Members were reimbursed for their travel related expenses such as miles, making
  18   certification of this claim extremely difficult due to the lack of a centralized policy
  19   and practice. Morrison Decl., ¶ 51.
  20         Finally, by law, CVS is not required to reimburse Class Members for training
  21   in connection with professional licenses which are required by law. See In re
  22   Acknowledgement Cases, 239 Cal.App.4th 1498, 1506. Morrison Decl., ¶ 52.
  23                6.     Other Claims
  24                       a.     Derivative claims
  25         Several other claims alleged in this case – inaccurate wage statements, waiting
  26   time penalties, and PAGA – are largely derivative of the meal and rest period and
  27   overtime/minimum wage off the clock claims and would succeed or fail for the same
  28   reasons as those claims. Morrison Decl., ¶ 53.
                                     MOTION FOR PRELIMINARY APPROVAL
                                                   24
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 31 of 54 Page ID #:2662



   1         With respect to waiting time penalties under Labor Code section 203,
   2   Defendants could succeed in arguing that none of the violations were “willful”
   3   because there was a good faith dispute as to whether its pay practices were unlawful.
   4   See Amaral v. Cintas Corporation No. 2, 163 Cal.App.4th 1157, 1201 (2008) (“A
   5   ‘good faith dispute’ that any wages are due occurs when an employer presents a
   6   defense, based in law or fact which, if successful, would preclude any recover on the
   7   part of the employee.”) The same is true with respect to the “knowing and
   8   intentional” element for violations of Labor Code section 226. See Hurst v. Buczek
   9   Enters., LLC, No. C–11–1379, 870 F.Supp.2d 810, 829, 2012 WL 1564733, at *17
  10   (N.D. Cal. May 2, 2012) (no finding of “knowing and intentional” if there is a good
  11   faith defense).7 Morrison Decl., ¶ 54.
  12                       b.    PAGA Civil Penalties
  13         As for the PAGA claims, Labor Code section 2699, subdivision (f), provides
  14   that the trial court “may award a lesser amount than the maximum civil penalty ...
  15   specified by this part if, based on the facts and circumstances of the particular case, to
  16   do otherwise would result in an award that is unjust, arbitrary and oppressive, or
  17   confiscatory.” (§ 2699, subd. (e)(2).) If the Court here finds that Defendants
  18   presented a good faith defense to Plaintiffs’ claims, it could substantially reduce the
  19   amount of PAGA penalties to be awarded to the aggrieved employees. Morrison
  20   Decl., ¶ 55.
  21         Further, assuming the Cabrera case successfully appealed the summary
  22   judgment ruling, and without stacking the PAGA penalties for the same violation, the
  23   highest amount of penalties that could be awarded for a violation of minimum wage
  24   laws (Labor Code section 1197.1) from August 2016 up to April of 2018 (when
  25

       7
  26     If limited to the time prior to the change in the policy regarding training from home
  27
       (e.g. August 3, 2016 to January 2017), the 226(a) PAGA penalties are approximately
       $4,000,000. If the time period is extended all the way to 2020, the penalties are
  28   approximately $24,000,000. Morrison Decl., ¶ 54.
                                     MOTION FOR PRELIMINARY APPROVAL
                                                   25
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 32 of 54 Page ID #:2663



   1   LEARNet was connected to the time keeping system) is approximately $23,000,000 –
   2   based on a violation rate for 90% of employees and 47% of pay periods as revealed
   3   by the data. If the date training at home was prohibited is used (January 2017), the
   4   number plunges below $10,000,000. Morrison Decl., ¶ 56.
   5         Concerning Labor Code sections 850 and 851 (limits on the hours and days
   6   worked by pharmacists in two-week period), there is likely no private right of action
   7   and recovery would be limited to PAGA civil penalties. This is because there is no
   8   language in these statutes which manifest an intent by the Legislature to allow for a
   9   civil lawsuit to be brought by an employee. See Lu v. Hawaiian Gardens Casino,
  10   Inc., 50 Cal.4th 592, 596–597 (2010) (citing Moradi–Shalal v. Fireman’s Fund Ins.
  11   Companies, 46 Cal.3d 287, 305 (1988) (The existence of a private right of action
  12   depends on whether the Legislature has manifested an intent to create such a right,
  13   which is revealed through the language of the relevant statute and its legislative
  14   history). Defendants also contend that the claims are limited to pharmacists and not
  15   every employee who happens to work in a store with a pharmacy. See, e.g.,
  16   Association of Mexican-American Educators v. State of California, 231 F.3d 572, 608
  17   (9th Cir. 2000) (noting that California “heavily regulates the pharmacy industry,
  18   including licensing pharmacists, and regulating their authority, duties, and work
  19   hours”); Tormey v. Vons Companies, Inc., No. D057912, 2014 WL 4403107, at *8
  20   (Cal. Ct. App. Aug. 27, 2014) (referencing Labor Code section 850 as “restricting the
  21   working hours of retail pharmacists”). Morrison Decl., ¶ 57.
  22         Data received from Defendants shows there were approximately 26,000
  23   violations of Labor Code sections 850 and 851 during the relevant time period for
  24   pharmacists. If a full $100 penalty was awarded for each violation regardless of the
  25   reason for the violation (i.e. even for reasons other than unpaid training time), the
  26   total civil penalties would be $2.6 million. Morrison Decl., ¶ 58.
  27         Similarly, there is no private right of action for Labor Code sections 550 and
  28   551 (one day’s rest in 7). See Mendoza v. Nordstrom, Inc., 2 Cal.5th 1074 (2017).
                                     MOTION FOR PRELIMINARY APPROVAL
                                                   26
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 33 of 54 Page ID #:2664



   1   Further, pursuant to Labor Code section 584, the sections do not apply in case of
   2   emergency, which includes “accident, death, sickness, or epidemic.”8 Manageability
   3   issues thus may arise when determining whether the violations were caused due to an
   4   emergency. In terms of the number of observed violations regardless of the reason,
   5   there were approximately 8,000+ violations arguably identifiable from the records,
   6   with a civil penalty exposure of approximately $800,000. Morrison Decl., ¶ 59.
   7         Finally, regarding Labor Code section 246(i)’s notice requirements, cases
   8   which have considered the issue have ruled that PAGA civil penalties cannot be
   9   collected by persons enforcing the law on behalf of the state. See Stearne v.
  10   Heartland Payment Systems LLC, 2018 WL 746492, * 2-3 (E.D. Cal. February 2,
  11   2018) (no PAGA civil penalties for violation of Healthy Workplaces, Healthy
  12   Fairness Act of 2014 based on language in Labor Code section 248.5 that states “any
  13   person or entity enforcing this article on behalf of the public as provided for
  14   under applicable state law shall, upon prevailing, be entitled only to equitable,
  15   injunctive, or restitutionary relief, and reasonable attorney’s fees and costs”
  16   [emphasis in original]); Titus v. McLane Foodservice, Inc., 2016 WL 4797497, *5
  17   (E.D. Cal. September 14, 2016) (finding no penalties recoverable for violations of
  18   246’s notice requirements by virtue of Labor Code section 2699(g)(2)). This
  19   provision states that “[n]o action shall be brought under this part for any violation of
  20   a posting, notice, agency, reporting, or filing requirement of [the Labor Code], except
  21   where the filing or reporting requirement involves mandatory payroll or workplace
  22   injury reporting.”) Defendants also provided evidence that the required sick pay
  23   notices were in fact posted at CVS stores and that it has a legally compliant sick pay
  24   policy. See Exhibits “6” & “7” to Morrison Decl. As for any notice issues on wage
  25   statements relating to sick pay, even if penalties were recoverable, Plaintiffs do not
  26   believe that a court would award substantial, additional civil penalties on top of what
  27   8
        Labor Code sections 850 and 851 are subject to a similar defense via Labor Code
  28   section 854. Morrison Decl., ¶ 59.
                                     MOTION FOR PRELIMINARY APPROVAL
                                                   27
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 34 of 54 Page ID #:2665



   1   it would award for the other wage statement violations in this case. Stated another
   2   way, stacking of penalties here for non-compliant wage statements seems unlikely.
   3   Morrison Decl., ¶ 60.
   4         B.     The Settlement Is Fair, Adequate, and Reasonable Given the Extent
   5                of Discovery Conducted and the Information Obtained.
   6         Although this action resolved prior to class certification, Plaintiffs’ counsel
   7   performed a substantial amount of work in order to investigate the claims, establish a
   8   reasonable settlement value, and prepare the case for mediation. This work included:
   9         (1)    Preparing and serving written discovery;
  10         (2)    Responding to written discovery;
  11         (3)    Locating additional Plaintiffs and filing amended complaints;
  12         (3)    Successfully opposing Defendants’ Motion for Judgment on the
  13   Pleadings as to Plaintiff Chalian (and unsuccessfully opposing the Motion for
  14   Summary Judgment filed in the Cabrera action);
  15         (4)    Opposing Defendants’ motions to compel arbitration, which
  16   demonstrated the enforceability of the arbitration agreements;
  17         (5)    Interviewing numerous Class Members about their work experiences and
  18   obtaining declarations;
  19         (6)    Reviewing Defendants’ policies and procedures related to the issues at
  20   dispute in this lawsuit;
  21         (7)    Reviewing pay records, time punch records, and records related to
  22   training time for the Class and hiring an expert statistician to determine the total
  23   wages, penalties, and interest owed to Class Members;
  24         (8)    Attending a mediation with a well-respected mediator;
  25         (9)    Reviewing additional data and information from Defendants and doing
  26   additional damages calculations and projections in anticipation of a second mediation
  27   session;
  28         (10) Participating in a second mediation session; and
                                     MOTION FOR PRELIMINARY APPROVAL
                                                   28
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 35 of 54 Page ID #:2666



   1         (11) Reviewing additional data and information provided post-mediation in
   2   order to verify the previous calculations made and to ensure the settlement was fair,
   3   reasonable, and adequate.
   4   Morrison Decl., ¶ 28.
   5         Accordingly, by the time of settlement, Plaintiffs had a wealth of information
   6   upon which to make an informed decision about the appropriate relief necessary to
   7   settle this case. Morrison Decl., ¶ 28.
   8         C.     Counsel Believe That This Is A Fair Settlement.
   9         The Ninth Circuit has recognized that “[p]arties represented by competent
  10   counsel are better positioned than courts to produce a settlement that fairly reflects
  11   each party’s expected outcome in litigation.” In re Pacific Enterprises Securities
  12   Litigation, 47 F.3d 373, 378 (9th Cir. 1995). Class settlements reached in arms-
  13   length negotiations between experienced, capable counsels after meaningful
  14   discovery are presumed correct. Manual for Complex Litigation, §30.42 (3rd ed.
  15   1995).
  16         In this case, Plaintiffs and the proposed settlement Class are represented by
  17   counsel which are highly experienced in wage and hour and other class action
  18   litigation as well as labor and employment law. See Morrison Decl., ¶¶ 2-6.
  19   Defendants are represented by Greenberg Taurig, a firm which has significant
  20   experience in class action defense as related to matters arising under state and federal
  21   wage and hour laws. Furthermore, the Parties have negotiated an arms-length
  22   settlement in a cordial, yet adversarial manner, before a well-respected third-party
  23   mediator. Morrison Decl., ¶ 61.
  24         Specifically, in anticipation of the mediations with respected mediator David
  25   Lowe, both parties submitted comprehensive mediation briefs extensively detailing
  26   their legal and factual support. Additionally, as part of the mediation briefs, Plaintiffs
  27   submitted exhibits and other documents to the mediator regarding the claims in the
  28   case. At the two mediation sessions, the parties had an opportunity to learn the legal
                                     MOTION FOR PRELIMINARY APPROVAL
                                                   29
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 36 of 54 Page ID #:2667



   1   and factual strengths and weaknesses of their respective cases. The case settled after
   2   the second mediation. The agreed-upon settlement reflects the realities of each side’s
   3   case and the information obtained during the discovery process, as well as through
   4   informal exchanges, as described above. The proposed settlement is the result of
   5   extensive, informed, arms-length negotiations between counsel with substantial
   6   litigation experience, who are fully familiar with the legal and factual issues in this
   7   case, and who have specific experience litigating and settling complex and class
   8   action cases, including wage and hour class actions. Morrison Decl., ¶ 62.
   9           Accordingly, Plaintiffs’ counsel believe the settlement is eminently fair and
  10   reasonable. The experience of counsel, and the nature and quality of their
  11   negotiations, weigh greatly in favor of the District Courts approval. Morrison Decl.,
  12   ¶ 63.
  13           D.      The Payment to the Named Plaintiffs For Their Services to the Class
  14                   Is Reasonable and Routinely Awarded by Courts.
  15           The Representative Plaintiffs seek an incentive/service awards of $10,000.00,
  16   each, to Sevag Chalian, Sigfredo Cabrera, Enko Telahun, and Christine McNeely, as
  17   well as $3,000.00 to Patrick Brennan. Plaintiffs’ Counsel is of the opinion that the
  18   incentive/service awards are reasonable and proper and supported by the particular
  19   circumstances of this case and the applicable case law. Defendants do not oppose
  20   this request.
  21           Courts have long acknowledged that active litigants are entitled to be
  22   compensated for bearing the risk and time to represent others. Lo Re v. Chase
  23   Manhattan Corp., 19 F.E.P. Cas. (BNA) 1366 (S.D.N.Y. 1979). Where class
  24   representatives are provided with special compensation as part of a class settlement,
  25   the Court should ensure that it is fair and reasonable. However, “[i]t is the complete
  26   package, taken as a whole, rather than the individual component parts, that must be
  27   examined.” Officers for Justice v. Civil Service Commission of San Francisco, 688
  28   F.2d 615, 628 (9th Cir. 1982).
                                      MOTION FOR PRELIMINARY APPROVAL
                                                    30
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 37 of 54 Page ID #:2668



   1         Indeed, incentive awards “are not uncommon and can serve an important
   2   function in promoting class action settlements.” Sheppard v. Consol. Edison Co. of
   3   N.Y., Inc., U.S.D.C. Case No. 94-CV-0403 (JG), 2002 U.S. Dist. LEXIS 16314, at
   4   *16 (S.D.N.Y. Aug. 1, 2002); see also Petrovic v. Amoco Oil Co., 200 F.3d 1140
   5   (8th Cir. 1999) (noting that class representatives frequently receive substantial
   6   incentive payments); In re Southern Ohio Correctional Facility,175 F.R.D. 270, 272
   7   (S.D. Ohio 1997) (“[c]ourts routinely approve incentive awards to compensate named
   8   plaintiffs for the services they provided and the risks they incurred during the course
   9   of the class action litigation”, and cases cited therein).
  10         The modest incentive payments to the named Plaintiffs is intended to recognize
  11   their time and efforts on behalf of the Class. “Courts routinely approve incentive
  12   awards to compensate named plaintiffs for the services they provide and the risks
  13   they incurred during the course of the class action litigation.” Ingram v. The Coca-
  14   Cola Co., 200 F.R.D. 685, 694 (N.D. Ga. 2001); see also Complex Manual § 30.42
  15   n.763 (noting that such awards “may sometimes be warranted for time spent meeting
  16   with class members or responding to discovery”). In the Coca-Cola case, the Court
  17   approved incentive awards of $300,000 to each named plaintiff in recognition of the
  18   services they provided to the class by responding to discovery, participating in the
  19   mediation process and taking the risk of stepping forward on behalf of the class. (200
  20   F.R.D. at 694; see also Van Vranken v. Atlantic Richfield Co., 901 F. Supp. 294 (N.D.
  21   Cal. 1995) (approving $50,000 participation award).
  22         The respective service awards to each named Plaintiff are reasonable give the
  23   risks they each undertook and bore for the benefit of other members of the Settlement
  24   Class and their level of participation in the case. Plaintiffs spent significant time
  25   reviewing documents, discussing their experience with Class Counsel, responding to
  26   discovery, and reviewing settlement documents, among other things. Throughout the
  27   course of the litigation, Plaintiffs provided consistent support to Class Counsel so that
  28
                                      MOTION FOR PRELIMINARY APPROVAL
                                                    31
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 38 of 54 Page ID #:2669



   1   they were able to understand the facts of the matter and adequately prosecute the
   2   action. Morrison Decl., ¶ 65.
   3         Plaintiff Sevag Chalian initiated suit against CVS through the Chalian action
   4   on July 20, 2016. Since the beginning of this action, Plaintiff Chalian has been
   5   deeply involved in this litigation. Early on, Plaintiff Chalian attended multiple
   6   meetings at his counsel’s offices in Glendale, California and Santa Monica,
   7   California in order to provide information and documents concerning CVS’s practices
   8   and policies relating to training time for their California pharmacists. As a
   9   pharmacist who had worked in CVS Regions 65 and 72, Plaintiff Chalian was able to
  10   provide invaluable information on CVS’s policies and practices over a range of
  11   pharmacies that Defendants operated. Plaintiff Chalian’s information helped guide
  12   Class Counsel’s discovery efforts in this action. Moreover, Plaintiff Chalian has
  13   always remained available to discuss with Class Counsel developments in the case, to
  14   answer questions Class Counsel may have had about CVS’s policies and practices,
  15   and to assist Class Counsel in understanding the types of records that CVS has
  16   maintained. In addition, Plaintiff Chalian spent numerous hours with Class Counsel
  17   in preparing responses to Defendants’ First Set of Special Interrogatories and
  18   Requests for Production of Documents. Further, over the almost four years that this
  19   litigation has been pending, Plaintiff Chalian has provided information to his former
  20   co-workers about the lawsuit, how they might become involved, and directing them
  21   to Class Counsel if they had questions that he could not answer. Finally, Plaintiff
  22   Chalian reviewed the settlement agreement in this action in detail before agreeing to
  23   its terms on behalf of the class. All in all, collectively over the past several years,
  24   Plaintiff Chalian estimates that he has spent at least 30 hours of his time in assisting
  25   Class Counsel in prosecuting this matter. Morrison Decl., ¶ 66.
  26         Plaintiff Sigfredo Cabrera filed the original complaint in the Cabrera action on
  27   August 3, 2017 and has been actively participating in this lawsuit since June 2017.
  28   Plaintiff Cabrera underwent in-depth client interview with Class Counsel, responded
                                       MOTION FOR PRELIMINARY APPROVAL
                                                     32
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 39 of 54 Page ID #:2670



   1   to formal written discovery propounded by Defendants, regularly communicated with
   2   and provided documentation in support of his claims to Class Counsel, and reviewed
   3   various documents, including settlement documents, to assist Class Counsel
   4   throughout the litigation. Morrison Decl., ¶ 67.
   5         Plaintiff Enko Telahun was added as a named Plaintiff in the first amended
   6   complaint filed on September 5, 2017 and has actively participated in the litigation of
   7   this action since August 2017. In preparation for his inclusion into the Cabrera
   8   action, Plaintiff Telahun underwent an in-depth client interview with Class Counsel
   9   and provided important documentation related to his claims, including text messages
  10   and emails from the time he worked at CVS. Plaintiff Telahun also responded to
  11   formal written discovery propounded by Defendants, and was regularly responsive to
  12   Class Counsel’s requests for information and clarification. Plaintiff Telahun was also
  13   an active participant in the settlement process prior to reviewing and signing the
  14   settlement agreement. Morrison Decl., ¶ 68.
  15         Plaintiff Christine McNeely was added as a named Plaintiff in the second
  16   amended complaint filed on March 19, 2018 in the Cabrera action. Plaintiff McNeely
  17   has been involved in the Cabrera litigation since October 2017 when she underwent
  18   and in-depth intake interview with Class Counsel regarding her experience working
  19   as a Pharmacy Technician at CVS. Plaintiff McNeely responded to formal written
  20   discovery propounded by Defendants and provided Class Counsel with important
  21   information related to this case, including names and contact information of potential
  22   witnesses. In addition, Plaintiff McNeely spent significant time preparing for a
  23   deposition in March and April of 2018, although the deposition was ultimately not
  24   held. Plaintiff McNeely was also actively involved in the settlement process,
  25   maintaining contact with Class Counsel prior to reviewing and signing the settlement
  26   agreement. Morrison Decl., ¶ 69.
  27         Plaintiff Patrick Brennan was added as a named Plaintiff, on behalf of himself
  28   and the proposed Pharmacist Settlement Class, in the recently filed consolidated
                                    MOTION FOR PRELIMINARY APPROVAL
                                                  33
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 40 of 54 Page ID #:2671



   1   complaint. However, Plaintiff Brennan has been involved in the Cabrera matter since
   2   June 2018. Plaintiff Brennan participated in an in-depth intake interview with Class
   3   Counsel and provided a declaration in support of the Cabrera action based on his
   4   experience working as a Pharmacy Technician at CVS. Since then, Plaintiff Brennan
   5   has been on “stand-by” as a potential class representative until the filing of the
   6   consolidated complaint. After Class Counsel obtained Plaintiff Brennan’s personnel
   7   file from CVS, Plaintiff Brennan diligently reviewed the documents to confirm
   8   accuracy and provided consistent support to Class Counsel so that they could
   9   understand the facts of the matter. Similarly, Plaintiff Brennan was involved in the
  10   settlement process and reviewed and signed the settlement agreement, after lengthy
  11   discussions with Class Counsel. Morrison Decl., ¶ 70.
  12         Overall, the respective service awards are appropriate as Plaintiffs provided
  13   Class Counsel with valuable information that assisted with the prosecution of this
  14   Action. All named Plaintiffs provided detailed statements about their experience and
  15   undertook the risks associated with bringing this Action, such as being financially
  16   responsible in the event the case was unsuccessful. Moreover, by being named
  17   representatives in the action, Plaintiffs potentially put themselves at personal risk for
  18   costs if the action were to end with a defense verdict. And, as named representatives,
  19   Plaintiffs each put their name forward on the public record at the risk of future or
  20   potential employers choosing not to hire them based on their undertaking in the
  21   action. For the reasons stated above, enhancement awards to each Class
  22   Representative are appropriate and reasonable. Morrison Decl., ¶ 71.
  23         E.      The Requested Awards for Plaintiffs’ Counsel’s Attorneys’ Fees and
  24                 Costs Are Reasonable, Fair, and Appropriate Under the Common
  25                 Fund Doctrine.
  26              Plaintiffs’ counsel request that the Court approve reimbursement of their
  27   costs incurred in prosecuting this matter and anticipated future costs, up to $50,000
  28
                                     MOTION FOR PRELIMINARY APPROVAL
                                                   34
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 41 of 54 Page ID #:2672



   1   (currently at $32,399.62)9, from the Maximum Settlement Amount. See Morrison
   2   Decl., ¶ 73 and Exhibit “3” to Morrison Decl. Defendants do not oppose this request.
   3    Plaintiffs’ counsel also request that the Court approve an award of attorneys’ fees in
   4   the amount of $2,925,000 – or approximately 30% of the Maximum Settlement
   5   Amount. Defendants also do not oppose this request. As discussed below, these
   6   amounts are fully warranted in this case and are well within the range awarded in
   7   similar cases.
   8         The Plaintiffs are entitled to payment of attorneys’ fees and costs. See
   9   California Labor Code §§ 218.5, 226, 1194, and 2698, et seq.; California Code of
  10   Civil Procedure §1021.5; Maria P. v. Riles, 43 Cal. 3d 1281, 1290-91 (1987);
  11   Westside Cmty. for Indep. Living, Inc. v. Obledo, 33 Cal. 3d 348, 352-53 (1983)
  12   (attorney fee awards may be justified even where a lawsuit never reached final
  13   judgment).
  14         Here, Plaintiffs seek an award of counsel’s attorneys’ fees and costs under the
  15   common fund doctrine, which federal courts have customarily used in awarding fees
  16   and costs in settlements of wage and hour class actions. See Boeing Co. v. Van Gemert,
  17   444 U.S. 472, 478 (1980) (“[A] lawyer who recovers a common fund . . . is entitled to a
  18   reasonable attorney’s fee from the fund as a whole.”); see also Six (6) Mexican Workers
  19   v. Arizona Citrus Growers (9th Cir. 1990) 904 F.2d 1301, 1311.
  20         The common fund doctrine is grounded in the principles of quantum meruit and
  21   unjust enrichment. See 2 Newberg, §14:6. The doctrine prevents the unjust enrichment
  22   of the absent members of the class at the expense of the attorneys and class
  23   representative, who have assumed the front line risk of prosecuting the case. Id. The
  24   common fund – or “percentage” – method offers the advantage of helping to ensure that
  25   the fee award will provide an incentive both for attorneys to take on risky cases where
  26
       9
  27
        $6,820.12 [AK+G]; $9,152.62 [Boyamian Law]; $12,758.51 [Clark Law Group];
       $3,668.37 [Law Offices of Thomas W. Falvey] = Total: $32,399.62. Morrison Decl.,
  28   ¶ 73 and Exhibit “3” to Morrison Decl.
                                     MOTION FOR PRELIMINARY APPROVAL
                                                   35
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 42 of 54 Page ID #:2673



   1   the benefits on recovery are dispersed, and to settle the case rather than litigate it fully to
   2   increase a “lodestar” award that is solely a function of billable hours, and rife with
   3   adverse incentives to protract the case. Dublin v. E.F. Hutton Group, Inc. 878 F. Supp
   4   616, 621 (S.D.N.Y. 1995) (“the percentage method offers the advantage of helping to
   5   ensure . . . that attorneys will have an incentive to settle the case rather than to litigate it
   6   fully in order to increase the lodestar.”).
   7          As summarized in Sumitomo Copper Litig., 74 F. Supp. 2d 393, 396 (S.D.N.Y.
   8   1999):
   9          No one expects a lawyer whose compensation is contingent on the
  10          success of his services to charge, when successful, as little as he would
  11          charge a client who in advance of the litigation has agreed to pay for his
  12          services, regardless of success. Nor, particularly in complicated cases
  13          producing large recoveries, is it just to make a fee depend solely on the
  14          reasonable amount of time expanded.
  15          A thirty percent fee award of the Maximum Settlement Amount is appropriate
  16   in this case. Courts in the Ninth Circuit have ruled 25% is the benchmark courts
  17   should use as a starting point to determine the percentage of attorneys’ fees to award
  18   from a common fund (see Hanlon, 150 F.3d at 1029), with 20%-30% being “the
  19   usual range.” See Black v. T-Mobile USA, INC., 219 WL 3323087, *6 (N.D. Cal July
  20   24, 2019), citing Vizcaino v. Microsoft Corp., 290 F.3d 1043, 1047 (9th Cir. 2002).
  21   Courts can adjust this 25% upward based on the following factors: (1) the results
  22   achieved; (2) the risk of litigation; (3) the skill required and quality of the work; (4)
  23   the contingent nature of the fee and the financial burden carried by the plaintiff; and
  24   (5) awards in similar cases. Id., citing Vizcaino, 290 F.3d at 1048-1050.
  25          As will be explained in more detail in Plaintiffs’ Motion for Attorneys fees
  26   which will be filed before final approval, each of the factors support a modest upward
  27   adjustment of 5%. First, despite the significant factual and legal hurdles described
  28   above (e.g. arbitration clauses, class certification issues, policy prohibiting training
                                       MOTION FOR PRELIMINARY APPROVAL
                                                      36
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 43 of 54 Page ID #:2674



   1   outside of work hours, releases from previous settlements with overlapping claims),
   2   Plaintiffs were able to obtain a $9.75 million dollar settlement. Plaintiffs faced a
   3   significant risk of recovering nothing if litigation continued. Indeed, Plaintiff
   4   Cabrera’s case was dismissed on summary judgment – a fact which shows the perils
   5   of litigation such as this.
   6          Plaintiffs’ counsel also demonstrated skill in navigating these legal and factual
   7   hurdles to achieve this result. For example, Plaintiff Chalian was successful in
   8   defeating Defendants’ motion for judgment on the pleadings. Plaintiffs’ counsel also
   9   spoke to numerous Class Members and obtained detailed declarations from them.
  10   These declarations were used to demonstrate Defendants’ knowledge that off-the-
  11   clock training was occurring throughout California. Further, Plaintiffs’ counsel
  12   prepared an extensive damages analysis based on the voluminous and complicated
  13   data provide by Defendants. This was not a case where the range of damages was
  14   determined merely by looking at pay and time records. Instead, Plaintiffs’ counsel
  15   and their expert reviewed data showing when Class Members logged on to training
  16   modules (LEARNet) and separate data showing how long they spent on the training
  17   modules (Site Minder) to determine the off-the-clock training time. This data was
  18   cross referenced against their time punches to determine whether the work was done
  19   outside of their normal shifts or during meal periods. Plaintiffs then reviewed the
  20   payroll records to ensure this time was unpaid. Plaintiffs again reviewed the time
  21   records to determine if the off-the-clock time should be paid at the OT rate.
  22          Plaintiffs’ counsel also advanced all costs in this matter and their fees are
  23   entirely contingent in nature. None of Plaintiffs’ counsel have received any
  24   compensation for their services during the approximate four years this case has been
  25   pending.
  26          Lastly, the award sought by Plaintiffs is commensurate with awards given in
  27

  28
                                     MOTION FOR PRELIMINARY APPROVAL
                                                   37
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 44 of 54 Page ID #:2675



   1   similar cases.10 See Bower v. Cycle gear, Inc., 2016 WL 4439875, *6 (N.D. Cal
   2   August 23, 2016) (awarding 30% of common fund in wage and hour action); Vasquez
   3   v/ Coast Valley Roofing, Inc., 266 F.R.D. 482, 492 (E.D. Cal. 2010) (granting fees of
   4   1/3 of the common fund in wage and hour action; citing to wage and hour cases
   5   where courts approved awards ranging from 30 to 33 percent); Dawson v. Hitco
   6   Carbon Composites, Inc., 2019 WL 7842550, *9 (C.D. Cal. November 11, 2019)
   7   (awarding 35% in wage and hour action); Brown v. CVS Pharmacy, Inc., No. CV 15-
   8   7631 PSG (PJWx), 2017 WL 3494297, at *6 *7 (C.D. Cal. Apr. 24, 2017)(awarding
   9   30 percent of the common fund in attorneys’ fees in a wage and hour class action
  10   settlement); Fernandez v. Victoria Secret Stores, LLC, No. CV 06-4149 MMM (SH),
  11   2008 WL 8150856 (C.D. Cal. July 21, 2008) (awarding 34 percent of the common
  12   fund in attorneys’ fees in a wage and hour class action settlement); Hightower v.
  13   JPMorgan Chase Bank, N.A., No. CV 11-1802 PSG (PLAx), 2015 WL 9664959
  14   (C.D. Cal. Aug. 4, 2015) (approving attorneys’ fees of 30 percent of the settlement
  15   fund); Garcia v. Gordon Trucking, Inc., No. CV 10-0324 AWI (SKO), 2012 WL
  16   5364575 (E.D. Cal. Oct. 31, 2012) (approving fees in the amount of 33 percent of the
  17   common fund); Knight v. Red Door Salons, Inc., No. 08-1520 SC, 2009 WL 248367,
  18
       10
  19
          Numerous federal courts have awarded attorney fees equal to or higher than 30
       percent of the settlement. See, e.g., In re Pacific Enterprises Securities Litigation, 47
  20   F.3d 373, 379 (1995 U.S. App. LEXIS 2330) (upholding award of 33 1/3% of $12
  21
       million settlement); Morris v. Lifescan, Inc., 54 Fed. Appx. 663 (9th Cir. 2003)
       (affirming award of 33% of 14.8 million settlement); Antonpulos v. North American
  22   Thoroughbreds, Inc., Fed. Sec.L.Rep. (CCH), ¶96,058 (S.D. Cal. 1991) (33 1/3 of
  23
       $3.1 million); Cullen v. Whitman Medical Corp., 197 F.R.D. 136, 146-47 (E.D. Pa
       2000) (1/3 of $5.97 million); In re Crazy Eddie Securities Litigation, 824 F. Supp.
  24   320, 326-327 (E.D.N.Y. 1993) (33.8% of $42 million); In re Safety Components
  25
       International, Inc., 166 F. Supp.2d 72, 109 (D.N.J. 2001) (1/3 of net $4.31 million);
       In re Activision Securities Litigation, 723 F. Supp. 1373, 1375 (N.D. Cal. 1989)
  26   (awarding 32.8% of $42 million); In re Ampicillian Antitrust Litigation, 526 F.Supp.
  27
       494 (D.D.C. 1981) (awarding 45% of $7.3 million settlement fund); Van Gemert v.
       Boeing Co., 516 F. Supp. 412, 420 (S.D.N.Y. 1981) (awarding 36% of the settlement
  28   fund).
                                     MOTION FOR PRELIMINARY APPROVAL
                                                   38
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 45 of 54 Page ID #:2676



   1   at *17 (N.D. Cal. Feb. 2, 2009)(“nearly all common fund awards range around
   2   30%”); Singer v. Beckton Dickinson and Co., No. 08-CV-821 IEG (BLM), 2010 WL
   3   2196104, at *8 (S.D. Cal. June 1, 2010) (approving an attorneys’ fee award of 33.33
   4   percent). These similar fee awards in other wage and hour class action cases also
   5   weigh in favor of an upward departure.
   6         Accordingly, Plaintiffs’ fee request is fair and reasonable given that Plaintiffs’
   7   counsel’s effectiveness in prosecuting this case has translated into the following
   8   benefits, tangible and intangible, for the Class:
   9                (1)     A Settlement of $9,750,000;
  10                (2)     Class Members will receive money now rather than waiting a
  11   number of years for a settlement or verdict and the conclusion of appeals (or worse,
  12   not receiving any benefits at all);
  13                (3)    The rights of individuals, whose cases would likely not have been
  14   individually prosecuted, were upheld;
  15                (4)    There has been, and will continue to be, an increased awareness
  16   on the part of Class Members and those with whom they associate of their legal rights
  17   in the workplace under California law.
  18         Counsel therefore requests that the Court preliminarily approve Plaintiffs’
  19   request that counsel’s costs be reimbursed from the Settlement and that counsel
  20   receive thirty percent (30%) of the Settlement.11 12
  21   ///
  22   ///
  23   ///
  24

  25
       11
          In connection with the Motion for Attorneys’ Fees for Final Approval, Plaintiff’s
       counsel will provide their lodestar so the Court may perform the “lodestar” cross-
  26   check to determine the reasonableness of the fees sought.
       12
  27
          Plaintiff further seeks reimbursement for claims administration expenses not to
       exceed $75,000 (current estimate is $75,000), and for Simpluris, Inc. to be appointed
  28   as Claims Administrator. Morrison Decl., ¶ 74.
                                      MOTION FOR PRELIMINARY APPROVAL
                                                    39
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 46 of 54 Page ID #:2677



   1   V.    THE PROPOSED CLASS SHOULD BE CONDITIONALLY
   2         CERTIFIED FOR SETTLEMENT PURPOSES.
   3         A.     The Proposed Classes Meet All Of The Requirements Of Rule 23(a).
   4         The Plaintiff seeks conditional certification of the following Settlement
   5   Classes:
   6         Pharmacist Settlement Class: All hourly, non-exempt retail pharmacists who
   7         worked in Regions 65 or 72 in California between July 20, 2012 and the date of
   8         the Preliminary Approval Order, whose claims are not subject to arbitration
   9         and which have not previously been released and/or adjudicated, and whose
  10         LEARNet and/or Site Minder data indicates activity when time punch records
  11         do not show he or she was clocked-in.
  12         Retail Pharmacy Settlement Class: Any person who is not a Pharmacist
  13         Settlement Class Member who held an hourly, non-exempt position in a CVS
  14         retail pharmacy in the State of California between August 3, 2014 and the date
  15         of the Preliminary Approval Order who has not previously released and/or
  16         adjudicated the Released Claims.
  17         Plaintiffs submit that this action meets all of the prerequisites for certification
  18   as a class action. “A court may certify a class if the plaintiff demonstrates that all of
  19   the requirements of Federal Rule of Civil Procedure 23(a) are satisfied and at least
  20   one of the requirements of Rule 23(b) is satisfied.” Morton v. Valley Farm Transp.,
  21   Inc., 2007 WL 1113999 at *3 (ND. Cal. 2007); see also Valentino v. Carter-Wallace,
  22   Inc., 97 F.3d 1227, 1234 (9th Cir. 1996). Federal Rule of Civil Procedure 23 (“Rule
  23   23”), paragraph (a), requires the following four factors be met: (1) the class is so
  24   numerous that joinder of all members is impracticable, (2) there are questions of law
  25   or fact common to the class, (3) the claims or defenses of the representative parties
  26   are typical of the class, and (4) the representative parties will fairly and adequately
  27   protect the interests of the class. In short, the class must satisfy the requirements of
  28   numerosity, commonality, typicality, and adequacy. The proposed Class easily meets
                                     MOTION FOR PRELIMINARY APPROVAL
                                                   40
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 47 of 54 Page ID #:2678



   1   all of the Rule 23 requirements.
   2                1.       Numerosity
   3         Defendants have represented that the number of Class Members is
   4   approximately 20,897. Morrison Decl., ¶ 72. Joinder of 20,000+ class members
   5   would, of course, be impracticable, and thus the numerosity requirement is easily
   6   met. See In re Itel Sec. Litg., 89 F.R.D. 104, 111-112 (N.D. Cal. 1981).
   7                2.       Typicality
   8         To demonstrate typicality, Plaintiffs must show that the named party’s claims
   9   are typical of the class. Fed.R.Civ.P. 23(a)(3). “The test of typicality ‘is whether other
  10   members have the same or similar injury, whether the action is based on conduct
  11   which is not unique to the named plaintiffs, and whether other class members have
  12   been injured by the same course of conduct.’” Hanlon v. Dataproducts Corp., 976
  13   F.2d 497, 508 (9th Cir.1992). “Typicality refers to the nature of the claim or defense
  14   of the class representative, and not to the specific facts from which it arose or the
  15   relief sought.” Id.
  16         Here, Plaintiffs assert they have suffered the same injury as other Class
  17   Members as a result of the same course of conduct and that there are no unique
  18   defenses to the Plaintiffs. The typicality requirement is therefore satisfied.
  19                3.       Commonality
  20         Commonality requires there be questions of law and fact common to the class.
  21   Fed. R. Civ. P. 23(a)(2). A question is common to the class where it is capable of
  22   resolution on a class wide basis, meaning that determination of its truth or falsity will
  23   directly resolve an issue that is central and valid to each one of the claims. Wal-Mart
  24   Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011). Notably, a single common question
  25   is sufficient to satisfy Rule 23(a)(2). Id. at 359.
  26         The commonality requirement is met in this case because resolution of the
  27   class claims depends on common questions of law and fact about the Class Members’
  28   employment with CVS. For instance, Plaintiffs allege CVS had a common policy of
                                      MOTION FOR PRELIMINARY APPROVAL
                                                    41
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 48 of 54 Page ID #:2679



   1   not compensating Class Members for training done outside of their shifts or during
   2   meal periods. This policy led to several other derivative violations, including claims
   3   for inaccurate wage statements, waiting time penalties, unpaid overtime, minimum
   4   wage violations, etc. Thus, the commonality requirement is met.
   5                4.     Adequacy
   6         Because Class Members who are not named parties are bound by a judgment,
   7   due process is satisfied only where the absent class members’ interest are adequately
   8   protected by the representative class members. Crawford v. Honig, 37 F.3d 485, 487
   9   (9th Cir. 1994). The test is whether the named plaintiffs have interests that conflict
  10   with, or are antagonistic to, the interests of the other class members. Mayfield v.
  11   Dalton, 109 F.3d 1423, 1427 (9th Cir. 1997). No such conflict of interest exists here.
  12    The named Plaintiffs have an interest in proving liability against Defendants for each
  13   of the claims alleged in the Complaint, and this interest is identical to the interest of
  14   each absent Class Member. Further, Plaintiffs’ Counsel have significant experience
  15   representing classes of employees in wage and hour litigation, and have reached an
  16   adequate settlement of this class action.
  17         B.     The Requirements of Rule 23(b) Are Satisfied
  18         In addition to meeting the requirements outlined in Rule 23(a), the parties
  19   seeking class certification must also show the action is maintainable under Rule
  20   23(b). Hanlon, 150 F.3d at 1022. Under Rule 23(b)(3) there must be a showing that
  21   questions of law or fact predominate over individual questions and that a class action
  22   is a superior means of resolving the dispute. Fed. R. Civ. P. 23(b)(3).
  23                1.     Common Issues Predominate
  24         Common issues will predominate over individual issues if the common issues
  25   “represent a significant aspect of the case and they can be resolved for all members of
  26   the class in a single adjudication.” Edwards v. First Am. Corp., 798 F.3d 1172, 1182
  27   (9th Cir. 2015) quoting Charles Alan Wright & Arthur R. Miller, Federal Practice
  28   and Procedure, § 1778 (3 ed. 1998). Class certification for purposes of settlement is
                                     MOTION FOR PRELIMINARY APPROVAL
                                                   42
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 49 of 54 Page ID #:2680



   1   proper even if minor factual differences exist between the class members. Blackie v.
   2   Barrack, 524 F.2d 891, 905 (9th Cir. 1975). Moreover, the law is clear that the class
   3   certification is appropriate where the plaintiff challenges a common policy or practice
   4   which is applicable to all class members. See Wershba v. Apple Computer, 91
   5   Cal.App.4th 224, 238 (2001) (Where all “class members have suffered a common
   6   alleged wrong”, class action is appropriate); Gasperoni v. Metabolife, International,
   7   2000 WL 33365948, *6 (E.D. Mich. 2000) (holding where all plaintiffs allege a
   8   common method of misrepresentation and all allege the same legal claim, class action
   9   is appropriate); Employment Development Department v. Superior Court, 30 Cal.3d
  10   256, 265 (1981) (stating class action appropriate where a large number of applicants
  11   have been harmed on the basis of an invalid administrative practice).
  12         In this case, Plaintiffs’ claims arise from CVS’s common policies and
  13   practices. For example, Plaintiffs assert that CVS has a uniform policy and practice of
  14   failing to compensate its pharmacy employees for the time they are required to spend
  15   on training modules performed outside of their normal shifts or during meal periods.
  16   To prove this, Plaintiffs intend to rely on Defendants’ records, which reveal Class
  17   Members’ activity on the LEARNet site, and whether that time was accounted for in
  18   time records and compensated. A number of the claims plead in the complaint are
  19   derivative of this policy and practice and therefore can be proved based on CVS own
  20   records.
  21         These facts are sufficient to certify a class for off-the-clock training time. See
  22   Bernstein v. Virgin America, Inc. (N.D. Cal. Nov. 7, 2016) 2016 WL 6576621 at *
  23   13-14 (certifying off-the-clock claims premised in part on mandatory training done
  24   outside of shifts); Moore v. International Cosmetics and Perfumes, Inc. (C.D. Cal.
  25   March 17, 2016) 2016 WL 7644849 at *16 (certifying class for off-the-clock
  26   training); Harris v. Vector Marketing Corp. (N.D. Cal. 2010) 753 F.Supp.2d 996,
  27   1019 (certifying unpaid training class where training was mandatory); Guiterrez v.
  28   Kovacevich “5” Farms (December 2, 2004) 2004 WL 3745224 at *9-11.
                                    MOTION FOR PRELIMINARY APPROVAL
                                                  43
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 50 of 54 Page ID #:2681



   1         Indeed, that some stores may have paid some employees for the training done
   2   outside of their normal shifts is not enough to defeat class certification. See Moore v.
   3   Ulta Salon, Cosmetics & Fragrance, Inc. (C.D. Cal. 2015) 311 F.R.D. 590, 616-617
   4   (granting class certification even though employer submitted evidence some bag
   5   checks occurred on-the-clock; finding overwhelming majority of bag checks were
   6   off-the-clock).
   7                2.     Class Certification is a Superior Means of Resolution
   8         Class certification must be a superior means of resolution. Fed. R. Civ. P.
   9   23(b)(3). In this case, certification of the Settlement Class will permit the small
  10   claims of over 20,000 Class Members – virtually all of which would otherwise have
  11   to be resolved in individual arbitration - to be resolved at the same time. Thus, the
  12   individuals will have the opportunity to obtain redress for claims that may otherwise
  13   be too insignificant to warrant individual litigation. Additionally, certification will
  14   also eliminate the possibility of repetitive litigation. Furthermore, the members of the
  15   Settlement Classes have the opportunity to control the litigation by electing to
  16   exclude themselves from the settlement. Therefore, class wide resolution is a superior
  17   method of resolving the dispute.
  18   VI.   THE PROPOSED CLASS NOTICE IS APPROPRIATE.
  19         A.     The Class Notice Satisfies Due Process.
  20         The notice plan here entails mailing the notice to all known and reasonably
  21   ascertainable Class Members based on records maintained by Defendants.
  22   Defendants have agreed to provide the addresses for all settlement Class Members.
  23   To the extent any of the addresses are no longer current, a “skip trace” will be
  24   conducted to locate the particular Class Member. Such notice is more than sufficient
  25   to satisfy due process. The Parties believe that the method of notice will prove to be
  26   effective.
  27         Given the addresses of each of the Class Members are available from
  28   Defendants’ records, the parties do not believe it would be cost effective to employ
                                     MOTION FOR PRELIMINARY APPROVAL
                                                   44
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 51 of 54 Page ID #:2682



   1   other methods of notice, such as notice by publication. A website created by the
   2   Claims Administrator will be used to keep Class Members updated on the approval
   3   process.
   4         B.     The Proposed Class Notice is Accurate and Informative.
   5         The proposed Notice of Settlement (Exhibit 2 Morrison decl.) provides
   6   information on the meaning and nature of the proposed Settlement Class; the terms
   7   and provisions of the Settlement; the relief the Settlement will provide Settlement
   8   Class members; how Class Members will receive their portion of the settlement
   9   proceeds; the application by Plaintiffs’ counsel for reimbursement of costs and
  10   attorneys’ fees; the date, time and place of the final Settlement approval hearing; and
  11   the procedure and deadlines for opting out of the Settlement or for submitting
  12   comments and objections.
  13         The Notice of Settlement also fulfills the requirement of neutrality in class
  14   notices. It summarizes the proceedings to date, and the terms and conditions of the
  15   settlement, in an informative and coherent manner, in compliance with the Complex
  16   Manual’s statement that “the notice should be accurate, objective, and understandable
  17   to class members.” Complex Manual § 30.211. The Notice of Settlement clearly
  18   states it does not constitute an admission of liability by Defendants, and recognizes
  19   the Court has not ruled on the merits of the action. It also states that the final
  20   settlement approval decision has yet to be made. Accordingly, the Notice of
  21   Settlement complies with the standards of fairness, completeness, and neutrality
  22   required of a settlement class notice disseminated under authority of the Court. See
  23   Fed. R. Civ. P. 23(c)(2); 23(e); Complex Manual §§ 30.211, 30.212.
  24   VII. THE COURT SHOULD SCHEDULE A FINAL APPROVAL HEARING.
  25         The last step in the settlement approval process is the formal hearing, at which
  26   the Court may hear all evidence and argument necessary to evaluate the proposed
  27   Settlement. At that hearing, proponents of the settlement may explain and describe
  28   its terms and conditions and offer argument in support of settlement approval;
                                     MOTION FOR PRELIMINARY APPROVAL
                                                   45
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 52 of 54 Page ID #:2683



   1   members of the Settlement Class, or their counsel, may be heard in support of or in
   2   opposition to the Settlement Agreement.
   3

   4   Dated: June 19, 2020             Respectfully submitted,
   5                                    ALEXANDER KRAKOW + GLICK LLP
   6

   7                                    By: /s/ Michael Morrison
   8                                       Michael S. Morrison
                                           Attorneys for Plaintiffs and the proposed
   9
                                           Classes
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                    MOTION FOR PRELIMINARY APPROVAL
                                                  46
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 53 of 54 Page ID #:2684




                           CERTIFICATE OF SERVICE

         I, Michael Morrison, an employee in the City of Los Angeles, certify that on
  June 19, 2020, caused a true and correct copies of the foregoing be filed with the
  Clerk of the Court by using the CM/ECF system, which will send a notice of
  electronic filing to the following counsel who has registered for receipt of documents
  filed in this matter:

         PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR
         PRELIMINARY APPROVAL OF SETTLEMENT AND DIRECTION OF
         NOTICE UNDER RULE 23(E) OF THE FEDERAL RULES OF CIVIL
         PROCEDURE; MEMORANDUM OF POINTS AND AUTHORITIES;
         DECLARATION OF MICHAEL MORRISON IN SUPPORT OF
         PLAINTIFFS' MOTION FOR PRELIMINARY APPROVAL OF
         SETTLEMENT AND DIRECTION OF NOTICE UNDER RULE 23(E)
         OF THE FEDERAL RULES OF CIVIL PROCEDURE;
         [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF
         CLASS ACTION SETTLEMENT, SETTING OF A FINAL APPROVAL
         HEARING, AND APPROVAL OF NOTICE TO THE CLASS;
         JOINT STIPULATION TO EXTEND PAGE LIMIT FOR PLAINTIFFS'
         MOTION FOR PRELIMINARY APPROVAL;
         [PROPOSED] ORDER EXTENDING PAGE LIMIT OF PLAINTIFFS'
         MOTION FOR PRELIMINARY APPROVAL

                               [SEE SERVICE LIST]



  June 19, 2020                    ALEXANDER KRAKOW + GLICK LLP


                                   By:   s/ Michael Morrison
                                         MICHAEL MORRISON
                                         Attorneys for Plaintiff,
                                         Sevag Chalian
Case 2:16-cv-08979-AB-AGR Document 89 Filed 06/19/20 Page 54 of 54 Page ID #:2685



                                    SERVICE LIST

   Counsel for Defendant:                  Co-Counsel for Plaintiff:
   Tyler R. Andrews, Esq.                  Michael H. Boyamian, Esq.
   Roger L. Scott, Esq.                    Armand R. Kizirian, Esq.
   Christina Signs, Esq.                   Boyamian Law, Inc.
   GREENBERG TRAURIG, LLP                  550 N. Brand Blvd., Suite 1500
   3161 Michelson Drive, Suite 1000        Glendale, California 91203
   Irvine, California 92162                Tel: 818 547 52300
   Tel: 949 732 6500                       Fax: 818 547 5678
   Fax: 949 732 6501
   Email: andrewst@gtlaw.com               Thomas W. Falvey, Esq.
   scottro@gtlaw.com                       Law Offices of Thomas W. Falvey
                                           550 N. Brand Blvd., Suite 1500
   R. Craig Clark, Esq.                    Glendale, California 91203
   The Clark Law Group                     Tel: 818 547 5200
   3258 Fourth Avenue                      Fax: 818 500 9307
   San Diego, California 92103
   Tel: 619 239 1321
   Fax: 888 273 4554
   Email: cclark@clarklawyers.com
   mrodriguez@clarklawyers.com
